Exhibit 10.2
Execution Version
 
GUARANTEE AND COLLATERAL AGREEMENT
DATED AS OF JULY 1, 2011
AMONG
HOLLYFRONTIER CORPORATION,
AND EACH GRANTOR FROM TIME TO TIME PARTY HERETO
IN FAVOR OF
UNION BANK, N.A.,
AS ADMINISTRATIVE AGENT
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINED TERMS
    1  
1.1. Definitions
    1  
1.2. Other Definitional Provisions
    8  
SECTION 2. GUARANTEE
    8  
2.1. Guarantee
    8  
2.2. Rights of Reimbursement, Contribution and Subrogation
    9  
2.3. Amendments, etc. with respect to the Borrower Obligations
    11  
2.4. Guarantee Absolute and Unconditional
    11  
2.5. Reinstatement
    12  
2.6. Payments
    12  
SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
    12  
SECTION 4. REPRESENTATIONS AND WARRANTIES
    13  
4.1. Representations in Credit Agreement
    14  
4.2. Title; No Other Liens
    14  
4.3. Perfected First Priority Liens
    14  
4.4. Name; Jurisdiction of Organization, etc.
    14  
4.5. Negotiable Documents
    15  
4.6. Investment Accounts
    15  
4.7. Government Receivables
    15  
4.8. Transmitting Utilities
    15  
SECTION 5. COVENANTS
    15  
5.1. Covenants in Credit Agreement
    15  
5.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents
and Deposit Accounts
    16  
5.3. Maintenance of Insurance
    16  
5.4. Payment of Obligations
    16  
5.5. Maintenance of Perfected Security Interest; Further Documentation
    17  
5.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc.
    18  
5.7. Notices
    18  
5.8. Covenants regarding Collateral and Property
    19  

i



--------------------------------------------------------------------------------



 



              Page  
5.9. Particular Covenants related to Receivables
    19  
5.10. Particular Covenants related to Inventory
    20  
5.11. Intellectual Property
    20  
SECTION 6. REMEDIAL PROVISIONS
    21  
6.1. Certain Matters Relating to Receivables and the Collateral Account
    21  
6.2. Communications with Obligors; Grantors Remain Liable
    22  
6.3. Proceeds to be Turned Over to Administrative Agent
    23  
6.4. Application of Proceeds
    23  
6.5. Code and Other Remedies
    23  
6.6. Waiver; Deficiency
    24  
SECTION 7. ADMINISTRATIVE AGENT
    24  
7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.
    24  
7.2. Duty of Administrative Agent
    26  
7.3. Authorization of Financing Statements
    26  
7.4. Authority of Administrative Agent
    27  
7.5. Appointment of Co-Agents
    27  
SECTION 8. MISCELLANEOUS
    27  
8.1. Amendments in Writing
    27  
8.2. Notices
    27  
8.3. No Waiver by Course of Conduct; Cumulative Remedies
    27  
8.4. Enforcement Expenses; Indemnification
    28  
8.5. Successors and Assigns
    29  
8.6. Set-Off
    29  
8.7. Counterparts
    29  
8.8. Severability
    30  
8.9. Section Headings
    30  
8.10. Integration
    30  
8.11. GOVERNING LAW
    30  
8.12. Submission to Jurisdiction; Waivers
    30  
8.13. Acknowledgments
    30  
8.14. Additional Grantors
    31  
8.15. Releases
    31  
8.16. WAIVER OF JURY TRIAL
    32  

ii



--------------------------------------------------------------------------------



 



          SCHEDULES  
 
       
 
Schedule 1  
Notice Addresses of Guarantors
Schedule 2  
Investment Accounts
Schedule 3  
Filings and Other Actions Required to Perfect Security Interests
Schedule 4  
Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office
Schedule 5  
Location of Inventory
Schedule 6  
Bailees and Warehousemen
Schedule 7  
Transmitting Utilities
Schedule 8  
Mergers, Conversions and Name Changes
       
 
EXHIBITS  
 
       
 
Exhibit A     
Joinder Agreement
Exhibit B-1  
Form of Assignment
Exhibit B-2  
Form of Notice of Assignment

i



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT
          GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 1, 2011, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of Union Bank, N.A.,
in its capacity as administrative agent and collateral agent (in such capacity,
“Administrative Agent”) for the benefit of (i) the banks and other financial
institutions or entities (the “Lenders”) from time to time party to the Credit
Agreement, dated as of July 1, 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among HollyFrontier Corporation, a Delaware corporation formerly known as Holly
Corporation (the “Company”), certain Subsidiaries of the Company party thereto
(together with the Company, each a “Borrower” and collectively “Borrowers”), the
Lenders and Administrative Agent and (ii) the other Secured Parties.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to Borrowers upon the terms and subject to
the conditions set forth therein;
          WHEREAS, Borrowers are members of an affiliated group of companies
that includes each other Grantor;
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable Borrowers to make valuable transfers to
one or more of the other Grantors in connection with the operation of their
respective businesses;
          WHEREAS, Borrowers and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement (as
defined below) to Administrative Agent for the ratable benefit of the Secured
Parties;
          NOW, THEREFORE, in consideration of the premises and to induce
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to Borrowers
thereunder, each Grantor hereby agrees with Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
SECTION 1. DEFINED TERMS
          1.1. Definitions.

1



--------------------------------------------------------------------------------



 



          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement. Any terms that are defined in the UCC and used, but not specifically
defined, in this Agreement shall be construed and defined in accordance with the
UCC.
          (b) The following terms shall have the meanings set forth below:
     “Agreement” means this Guarantee and Collateral Agreement, as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.
     “Attorney Costs” means all fees, charges and disbursements of counsel.
     “Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
accounting books and records, financial statements (actual and pro forma), and
filings with Governmental Authorities.
     “Borrower Obligations” means the collective reference to the Obligations
(as defined in the Credit Agreement) and the Bank Product Obligations.
     “Chattel Paper” means all “chattel paper,” as such term is defined in the
UCC and including both tangible and electronic chattel paper, now owned or
hereafter acquired by any Person, wherever located.
     “Collateral” has the meaning specified in Section 3.
     “Collateral Account” means (i) any collateral account established and
maintained as provided in Section 6.1 or (ii) any other cash collateral account
established and maintained as provided in the Credit Agreement, including for
purposes of designating cash or Cash Equivalents as “Pledged Cash” thereunder
and, in each case, with respect to both clauses (i) and (ii), over which
Administrative Agent has at all times exclusive control for withdrawal purposes.
     “Commodity Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to Administrative Agent, among any Loan Party,
a commodity intermediary holding such Loan Party’s assets, including funds and
commodity contracts, and Administrative Agent with respect to collection and
control of all deposits, commodity contracts and other balances held in a
commodity account maintained by any Loan Party with such commodity intermediary.
     “Commodity Accounts” shall have the meaning set forth in Article 9 of the
UCC.
     “Control Agreement” means any Deposit Account Control Agreement, Securities
Account Control Agreement or Commodities Account Control Agreement.
     “Copyright Licenses” means any written agreement naming any Grantor as
licensor or licensee, granting any right under any Copyright, including, without

2



--------------------------------------------------------------------------------



 



limitation, the grant of rights to manufacture, print, publish, copy, import,
export, distribute, exploit and sell materials derived from any Copyright.
     “Copyrights” means (i) all domestic copyrights, whether or not the
underlying works of authorship have been published, including but not limited to
copyrights in software and databases, all Mask Works (as defined in 17 U.S.C.
901 of the U.S. Copyright Act) and all works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, mask works registrations, and mask
works applications, and any renewals or extensions thereof, (ii) the rights to
print, publish and distribute any of the foregoing, (iii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Copyright Licenses entered into in
connection therewith, payments arising out of any other sale, lease, license or
other disposition thereof and damages and payments for past, present or future
infringements thereof), and (v) all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.
     “Deposit Accounts” means all “deposit accounts” as such term is defined in
the UCC, now or hereafter held in the name of any Person.
     “Deposit Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to Administrative Agent, among any Loan Party,
a financial institution holding such Loan Party’s funds, and Administrative
Agent with respect to collection and control of all deposits and balances held
in a Deposit Account maintained by any Loan Party with such financial
institution.
     “Excluded Collateral” means (i) any Trademark application filed on an
“intent-to-use” basis, prior to the filing and acceptance of a “Statement of
Use” pursuant to Section 1(d) of the Lanham Act with respect thereto, (ii) all
Equity Interests of the Loan Parties and their Subsidiaries, (iii) Excluded
Deposit Accounts of the type described in clause (ii) thereof, and (iv) any Loan
Party’s right, title and interest in and to an asset, whether now owned or
hereafter acquired subject to any other contract or agreement or Requirements of
Law which prohibits creation of a Lien on such asset (other than to the extent
that any such prohibition would be rendered ineffective pursuant to the UCC of
any relevant jurisdiction or any other applicable law); provided that with
respect to the exclusions set forth in clauses (i) and (iv) above, such asset
(x) will be Excluded Collateral only to the extent and for so long as the
consequences specified in clauses (i) and (iv) above will result and (y) will
cease to be Excluded Collateral and will become subject to the Lien granted
hereunder, immediately and automatically, at such time as such consequences will
no longer result.
     “Excluded Deposit Accounts” means (i) payroll, employee benefits and
withholding tax, (ii) accounts for which the funds on deposit therein pertain
solely to

3



--------------------------------------------------------------------------------



 



Liens permitted under clauses (c), (d) or (l) of Section 9.2 of the Credit
Agreement and (iii) other Deposit Accounts (the “Other Excluded Deposit
Accounts”) so long as the following conditions are satisfied: (1) all deposits
into and balances maintained in the Other Excluded Deposit Accounts shall be in
the ordinary course of business and (2) the aggregate balance in all Other
Excluded Deposit Accounts does not at any time exceed $7,500,000 for more than
one (1) Business Day.
     “Excluded Securities Accounts” means Securities Account so long as the
following conditions are satisfied: (i) all deposits into and balances
maintained in such Securities Accounts shall be in the ordinary course of
business and (ii) the aggregate balances in all such Securities Accounts does
not exceed (A) $5,000,000 at any time during a Dominion Trigger Period and
(B) at any time other than during the existence of a Dominion Trigger Period,
$500,000,000.
     “Foreign Subsidiary” means a Subsidiary that is organized under the laws of
any jurisdiction other than the United States of America, any State thereof or
the District of Columbia.
     “General Intangibles” means all “general intangibles,” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including all
right, title and interest which such Person may now or hereafter have in or
under any Contract, all Payment Intangibles, Licenses, Intellectual Property,
interests in partnerships, joint ventures and other business associations,
permits, proprietary or confidential information, inventions (whether or not
patented or patentable), technical information, procedures, designs, knowledge,
know-how, software, data bases, data, skill, expertise, experience, processes,
models, drawings, materials, Books and Records, Goodwill (including Goodwill
associated with any Intellectual Property), all rights and claims in or under
insurance policies (including insurance for fire, damage, loss, and casualty,
whether covering personal property, real property, tangible rights or intangible
rights, all liability, life, key-person, and business interruption insurance,
and all unearned premiums), uncertificated securities, choses in action, deposit
accounts, rights to receive tax refunds and other payments, rights to receive
dividends, distributions, cash, Instruments, and other Property in respect of or
in exchange for Equity Interests, and rights of indemnification.
     “Goods” means all “goods,” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
     “Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.
     “Guarantor Obligations” means with respect to any Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement

4



--------------------------------------------------------------------------------



 



(including, without limitation, Section 2) or any other Loan Document or Bank
Product Agreement to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all Attorney Costs
to any Secured Party that are required to be paid by such Guarantor pursuant to
the terms of this Agreement, any other Loan Document or any Bank Product
Agreement).
     “Guarantors” means the collective reference to each Grantor including each
Borrower but only with respect to each other Borrower.
     “Indemnitees” has the meaning specified in Section 8.4(b).
     “Instruments” means all “instruments,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.
     “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and
the Trade Secret Licenses, and all rights to sue at law or in equity for any
past, present and future infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
     “Intercompany Note” means any promissory note evidencing Indebtedness
between two or more Loan Parties, as amended, restated, supplemented or
otherwise modified from time to time with the consent of Administrative Agent.
     “Inventory” means all “inventory,” as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
goods, merchandise and other personal property held for sale or lease by any
Person, or which is furnished by such Person under any contract of service or is
held by such Person as raw materials, work or goods in process, finished goods,
returned goods or materials and supplies of every nature used or consumed or to
be used or consumed by such Person in the Ordinary Course of Business including
all embedded software, whether now owned or hereafter acquired by such Person.
     “Investment Account” means any Deposit Account, Securities Account or
Commodities Account.
     “License” means any Copyright License, any Patent License, any Trademark
License and any Trade Secret License.
     “Negotiable Document” has the meaning specified in Section 4.5.

5



--------------------------------------------------------------------------------



 



     “New York UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York.
     “Obligations” means (i) in the case of Borrowers, the Borrower Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.
     “Patent License” means all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use, import,
export, distribute or sell any invention covered in whole or in part by a
Patent.
     “Patents” means (i) all domestic patents, patent applications and
patentable inventions, all certificates of invention or similar property rights,
(ii) all inventions and improvements described and claimed therein, (iii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iv) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all Patent Licenses entered into
in connection therewith, payments arising out of any other sale, lease, license
or other disposition thereof and damages and payments for past, present or
future infringement thereof), and (v) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.
     “Payment Intangibles” means all “payment intangibles” as such term is
defined in the UCC, now owned or hereafter acquired by any Person.
     “Perfection Certificate” means that certain Perfection Certificate dated as
of July 1, 2011, executed by Borrowers, as may be supplemented from time to time
in accordance with the terms hereof.
     “Pledged Cash Account” has the meaning specified in Section 6.1(c).
     “Proceeds” means all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC in effect as of the date hereof and, in
any event, shall include, without limitation, all other profits, rentals.
accessions or receipts, in whatever form, arising from the collection, sale,
lease, exchange, assignment, licensing or other disposition of, or realization
upon, Collateral, including, without limitation, all claims of any Grantor
against third parties for loss of, damage to or destruction of, or for proceeds
payable under, or unearned premiums with respect to, policies of insurance in
respect of, any Collateral, rights to any returned or repossessed goods relating
to any Collateral, and any condemnation or requisition payments with respect to
any Collateral, in each case whether now existing or hereafter arising.
     “Responsible Officer” means the chief executive officer, president, any
vice president, chief financial officer, secretary, any assistant secretary,
treasurer or any assistant treasurer of any Person.
     “Securities Account” means all “securities accounts” as such term is
defined in the UCC, now or hereafter held in the name of any Person.

6



--------------------------------------------------------------------------------



 



     “Securities Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to Administrative Agent, among any Loan Party,
a securities intermediary holding such Loan Party’s assets in a Securities
Account, including funds and securities, and Administrative Agent with respect
to collection and control of all deposits, securities and other balances held in
a Securities Account maintained by any Loan Party with such securities
intermediary.
     “Supplement Date” has the meaning specified in Section 5.3(d).
     “Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
letters of credit and guaranties issued in support of Accounts, Chattel Paper,
Documents, General Intangibles, or Instruments.
     “Trademark License” means any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark.
     “Trademarks” means (i) all domestic trademarks, service marks, trade names,
corporate names, company names, business names, trade dress, trade styles,
logos, or other indicia of origin or source identification, Internet domain
names, trademark and service mark registrations, and applications for trademark
or service mark registrations and any renewals thereof, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Trademark Licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above.
     “Trade Secret License” means any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trade
Secret.
     “Trade Secrets” means (i) all trade secrets and all confidential and
proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, (ii) the right to sue or otherwise recover for any and all past,
present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments arising
out of the sale, lease, license, assignment or other disposition thereof, and
damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever of any Grantor accruing thereunder
or pertaining thereto.
     “UCC” means the New York UCC; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the

7



--------------------------------------------------------------------------------



 



security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.
     1.2. Other Definitional Provisions.
          (a) Unless otherwise provided herein, the rules of interpretation set
forth in Sections 1.2 and 1.6 of the Credit Agreement shall apply to this
Agreement.
          (b) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof and not the Collateral of any
other Grantor.
SECTION 2.GUARANTEE
          2.1. Guarantee.
          (a) To induce the Lenders to make the Loans, each Guarantor hereby,
jointly and severally, absolutely, unconditionally and irrevocably guarantees,
as primary obligor and not merely as a surety, to Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by each of the other Loan Parties when due (whether at the stated
maturity, by acceleration, mandatory prepayment or otherwise in accordance with
any Loan Documents) of the Borrower Obligations. The guarantee of each Guarantor
hereunder constitutes a guarantee of payment and not of collection.
          (b) If and to the extent required in order for the Guarantor
Obligations to be enforceable under applicable federal, state and other Debtor
Relief Laws, the maximum liability of such Guarantor hereunder shall be limited
to the greatest amount which can lawfully be guaranteed by such Guarantor under
such Debtor Relief Laws after giving effect to any rights of contribution,
reimbursement and subrogation arising under Section 2.2. Each Guarantor
acknowledges and agrees that, to the extent not prohibited by Applicable Law,
(i) such Guarantor as opposed to its creditors, representatives of creditors or
bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
under such laws to reduce, or request any judicial relief that has the effect of
reducing, the amount of its liability under this Agreement, (ii) such Guarantor
(as opposed to its creditors, representatives of creditors or bankruptcy
trustee, including such Guarantor in its capacity as debtor in possession
exercising any powers of a bankruptcy trustee) has no personal right to enforce
the limitation set forth in this Section 2.1(b) or to reduce, or request
judicial relief reducing, the amount of its liability under this Agreement, and
(iii) the limitation set forth in this Section 2.1(b) may be enforced only to
the extent required under such laws in order for the obligations of such
Guarantor under this Agreement to be enforceable under such laws and only by or
for the benefit of a creditor, representative of creditors or bankruptcy trustee
of such Guarantor or other Person entitled, under such laws, to enforce the
provisions thereof.
          (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time be incurred or permitted in an amount exceeding the
maximum liability of

8



--------------------------------------------------------------------------------



 



such Guarantor under Section 2.1(b) without impairing the guarantee contained in
this Section 2 or affecting the rights and remedies of any Secured Party
hereunder.
          (d) The guarantee contained in this Section 2 shall remain in full
force and effect until Payment in Full of the Obligations and payment in full of
all other Secured Obligations (or other arrangements satisfactory to the
provider of such other Secured Obligations in such provider’s sole discretion),
notwithstanding that from time to time during the term of the Credit Agreement
no Borrower Obligations may be outstanding.
          (e) No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
any Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until Payment in Full of
the Borrower Obligations.
          2.2. Rights of Reimbursement, Contribution and Subrogation. In case
any payment is made on account of the Obligations by any Grantor or is received
or collected on account of the Obligations from any Grantor or its Property:
          (a) If such payment is made by any Borrower or from its Property,
then, if and to the extent such payment is made on account of Obligations
arising from or relating to a Loan made to Borrowers or a Letter of Credit
issued for the account of any Borrower, such Borrower shall not be entitled
(i) to demand or enforce reimbursement or contribution in respect of such
payment from any other Grantor or (ii) to be subrogated to any claim, interest,
right or remedy of any Secured Party against any other Person, including any
other Grantor or its Property.
          (b) If such payment is made by a Guarantor or from its Property, such
Guarantor shall be entitled, subject to and upon Payment in Full of the
Obligations, (i) to demand and enforce reimbursement for the full amount of such
payment from Borrowers and (ii) to demand and enforce contribution in respect of
such payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets and any other equitable considerations
deemed appropriate by a court of competent jurisdiction.
          (c) If and whenever (after Payment in Full of the Obligations) any
right of reimbursement or contribution becomes enforceable by any Guarantor
against any other Grantor under Section 2.2(b), such Grantor shall be entitled,
subject to and upon Payment in Full of the Obligations, to be subrogated
(equally and ratably with all other Grantors entitled to reimbursement or
contribution from any other Grantor as set forth in this Section 2.2) to any

9



--------------------------------------------------------------------------------



 



security interest that may then be held by Administrative Agent, for the ratable
benefit of the Secured Parties, upon any Collateral granted to it in this
Agreement. Such right of subrogation shall be enforceable solely against the
Grantors, and not against the Secured Parties, and neither Administrative Agent
nor any other Secured Party shall have any duty whatsoever to warrant, ensure or
protect any such right of subrogation or to obtain, perfect, maintain, hold,
enforce or retain any Collateral for any purpose related to any such right of
subrogation. If subrogation is demanded by any Grantor, then (after Payment in
Full of the Obligations) Administrative Agent shall deliver to the Grantors
making such demand, or to a representative of such Grantors or of the Grantors
generally, an instrument satisfactory to Administrative Agent transferring, on a
quitclaim basis without any recourse, representation, warranty or obligation
whatsoever, whatever security interest Administrative Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by Administrative Agent.
          (d) All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its Property shall be fully subordinated in all respects to the prior
Payment in Full of all of the Obligations. Until Payment in Full of the
Obligations, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, Property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the Person making such payment or
distribution directly to Administrative Agent, for application to the payment of
the Obligations. If any such payment or distribution is received by any Grantor,
it shall be held by such Grantor in trust, as trustee of an express trust for
the benefit of the Secured Parties, and shall forthwith be transferred and
delivered by such Grantor to Administrative Agent, in the exact form received
and, if necessary, duly endorsed.
          (e) The obligations of the Grantors under the Loan Documents,
including their liability for the Obligations and the enforceability of the
security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectability or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. The
invalidity, insufficiency, unenforceability or uncollectability of any such
right shall not in any respect diminish, affect or impair any such obligation or
any other claim, interest, right or remedy at any time held by any Secured Party
against any Guarantor or its Property. The Secured Parties make no
representations or warranties in respect of any such right and shall have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right.
          (f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.2(d) and (ii) neither Administrative Agent nor any other Secured Party
shall ever have any duty or liability whatsoever in respect of any such right,
except as provided in Section 2.2(c).
          2.3. Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment

10



--------------------------------------------------------------------------------



 



of any of the Borrower Obligations made by any Secured Party may be rescinded by
such Secured Party and any of the Borrower Obligations continued, and the
Borrower Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
increased, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, restated, amended and restated, modified,
supplemented or terminated (to the extent provided by the terms of the Credit
Agreement and the other Loan Documents), in whole or in part, as Administrative
Agent (or the requisite Lenders under the Credit Agreement or all affected
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the Guarantee contained in this
Section 2 or any Property subject thereto.
          2.4. Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by any Secured Party
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between Borrowers and any of the Guarantors, on the
one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Borrowers or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment and performance without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party, (b) any defense, set-off or counterclaim (other
than a defense of payment or performance hereunder) which may at any time be
available to or be asserted by any Borrower or any other Person against any
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of Borrowers or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Borrowers for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in any Insolvency Proceeding or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, any Secured Party may, but shall be under no obligation
to, make a similar demand on or otherwise pursue such rights and remedies as it
may have against Borrowers, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset,

11



--------------------------------------------------------------------------------



 



shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Party against any Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.
          2.5. Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party as a result of or in
connection with an Insolvency Proceeding of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its Property, or otherwise, all as though such payments had
not been made.
          2.6. Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid in Dollars to Administrative Agent for the account of the
applicable Secured Parties without set-off, deduction, counterclaim or defense
of any kind, free of (and without deduction for) any Taxes in immediately
available funds at Administrative Agent’s office in Los Angeles, California or
such other location as Administrative Agent may from time to time designate.
SECTION 3. GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL
          (a) Each Grantor hereby assigns and transfers to Administrative Agent,
and hereby grants to Administrative Agent, for the benefit of the Secured
Parties, a security interest in all of the following Property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:
          (i) all Receivables;
          (ii) all Chattel Paper;
          (iii) all Investment Accounts;
          (iv) all Inventory;
          (v) all Documents;
          (vi) all Payment Intangibles;
          (vii) all Instruments relating to assets of the type described in
clauses (i) through (vi) above and clause (viii) below;
          (viii) all General Intangibles relating to assets of the type
described in clauses (i) through (vii) above, including, without limitation, all
rights against the owners

12



--------------------------------------------------------------------------------



 



or operators of any pipeline or storage facility with respect to any Inventory
or other Collateral;
          (ix) all Books and Records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and other electronic storage media
and related data processing software and similar items that at any time evidence
or contain information relating to any of the Collateral relating to assets of
the type described in clauses (i) through (viii) above or are otherwise
necessary in the collection thereof or realization thereupon; and
          (x) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security, Supporting Obligations
and Guarantee Obligations given by any Person with respect to any of the
foregoing.
          (b) Notwithstanding anything herein to the contrary, the Collateral
shall not include Excluded Collateral.
          (c) Notwithstanding anything herein to the contrary, (i) each Grantor
shall remain liable for all obligations under the Collateral and nothing
contained herein is intended or shall be a delegation of duties to
Administrative Agent or any other Secured Party, (ii) each Grantor shall remain
liable under each of the agreements included in the Collateral, and shall use
commercially reasonable efforts to perform the obligations undertaken by it
thereunder, and neither Administrative Agent nor any other Secured Party shall
have any obligation or liability under any of such agreements by reason of or
arising out of this Agreement or any other document related thereto nor shall
Administrative Agent nor any other Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, and (iii) the exercise by Administrative
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce Administrative Agent, the Issuing Banks and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to Borrowers thereunder, each Grantor hereby
represents and warrants to the Secured Parties that:
          4.1. Representations in Credit Agreement. In the case of each
Guarantor, such Guarantor hereby makes each representation and warranty made in
any Loan Document by any Borrower with respect to such Guarantor and further
represents and warrants that such representations and warranties as they relate
to such Guarantor or to the Loan Documents to which such Guarantor is a party,
each of which is hereby incorporated herein by reference, are true and correct,
and the Secured Parties shall be entitled to rely on each of them as if they
were fully set forth herein, provided that each reference in each such
representation and warranty to any Borrower’s knowledge shall, for the purposes
of this Section 4.l, be deemed to be a reference to such Guarantor’s knowledge.
Each Grantor (a) is the record and beneficial

13



--------------------------------------------------------------------------------



 



owner of the Collateral pledged by it hereunder and (b) has rights in or the
power to transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear any other Lien.
          4.2. Title; No Other Liens. Such Grantor owns its respective items of
the Collateral free and clear of any and all Liens or claims of others,
including, without limitation, Liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as a grantor under a
security agreement entered into by another Person, except for Liens permitted by
Section 9.2 of the Credit Agreement. No financing statement, fixture filing,
mortgage or other public notice with respect to all or any part of the
Collateral is on file or of record in any filing or recording office, except
those (a) that have been filed in favor of Administrative Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Credit Agreement, (b) that have been filed in connection with Liens
expressly permitted by Section 9.2 of the Credit Agreement, or (c) financing
statements which remain on file or of record in a filing or recording office
notwithstanding the effective termination, release or expiration thereof.
          4.3. Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings referred to on said
Schedule, have been delivered to Administrative Agent in completed and, as
applicable, duly executed form, and may be filed by Administrative Agent at any
time) and payment of all filing fees, will constitute valid perfected security
interests in all of the Collateral in favor of Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof and
(b) are prior to all other Liens on the Collateral except for Liens expressly
permitted by Section 9.2 of the Credit Agreement. Without limiting the
foregoing, each Grantor has taken all actions necessary or desirable, including
without limitation those specified in Section 5.2 to establish Administrative
Agent’s “control” (within the meaning of Section 9-104 of the UCC) over all
Investment Accounts to the extent required hereunder.
          4.4. Name; Jurisdiction of Organization, etc. On the date hereof, such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4.
Such Grantor is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction. Except as otherwise indicated on Schedule 4, on the date
hereof the jurisdiction of each such Grantor’s organization of formation is
required to maintain a public record showing such Grantor to have been organized
or formed. Except as specified on Schedule 4, on the date hereof, it has not
changed its name, jurisdiction of organization, chief executive office or sole
place of business or its business structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the five years
preceding the date hereof and has not within such five-year period become bound
(whether as a result of merger or otherwise) as a grantor under a security
agreement entered into by another Person, which has not heretofore been (or
which is concurrently herewith being) terminated.
          4.5. Negotiable Documents. Except as set forth on Schedule 6, no
portion of the Petroleum Inventory that has a fair market value greater than
$500,000 is in the possession of

14



--------------------------------------------------------------------------------



 



an issuer of a warehouse receipt, bill of lading or other document of title
which is a negotiable document under Section 7-104 of the New York UCC (each
such document, a “Negotiable Document”) therefor or otherwise in the possession
of any bailee or warehouseman.
          4.6. Investment Accounts. Schedule 2 hereto (as such schedule may be
amended or supplemented from time to time in accordance herewith) sets forth all
of the Investment Accounts in which each Grantor has an interest. Each Grantor
is the sole entitlement holder or customer of each such account, and such
Grantor has not consented to, and is not otherwise aware of, any Person (other
than Administrative Agent pursuant hereto) having “control” (within the meanings
of Sections 8-106, 9-106 and 9-104 of the UCC) over, or any other interest in,
any such Investment Account or any securities, commodities or other Property
credited thereto.
          4.7. Government Receivables. Upon the delivery to Administrative Agent
of assignments and notices of assignment substantially in the forms of Exhibits
B-1 and B-2, or such other form as may be required by the applicable
Governmental Authority, and the filing of each such notice with the Governmental
Authority or agency or other office described therein, the security interests
granted hereunder shall constitute valid assignments of the Receivables due
under Eligible Government Contracts to the extent that such assignment is
governed by the Assignment of Claims Act of 1940 (31 U.S.C. 3727, 41 U.S.C 15)
(the “Assignment of Claims Act”).
          4.8. Transmitting Utilities. Except as set forth on Schedule 7 hereto,
no Grantor is a “Transmitting Utility” as defined in Article 9 of the UCC.
SECTION 5. COVENANTS
          Each Grantor covenants and agrees with the Secured Parties that, from
and after the date of this Agreement until Payment in Full of the Obligations:
          5.1. Covenants in Credit Agreement. Each Guarantor (a) covenants and
agrees that such Guarantor will perform and observe, and cause each of its
Restricted Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that any Borrower has agreed to cause such Guarantor or such
Restricted Subsidiaries to perform or observe and (b) shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Subsidiaries.
          5.2. Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents and Deposit Accounts.
          (a) At all times during the existence of an Event of Default and upon
Administrative Agent’s request during the existence of a Default, if any of the
Collateral is or shall become evidenced or represented by any Instrument,
Negotiable Document or tangible Chattel Paper, with a face value of less than
$500,000 individually or in the aggregate, such Instrument (other than Payment
Items received in the Ordinary Course of Business), Negotiable Document or
tangible Chattel Paper shall be promptly delivered to Administrative Agent, duly

15



--------------------------------------------------------------------------------



 



endorsed in a manner reasonably satisfactory to Administrative Agent, to be held
as Collateral pursuant to this Agreement; provided that, so long as no Default
has occurred and is continuing, Grantors shall not be required to deliver to
Administrative Agent Negotiable Documents or tangible Chattel Paper with a face
value of less than $500,000 individually or in the aggregate.
          (b) At all times during the existence of an Event of Default and upon
Administrative Agent’s request during the existence of a Default, if any of the
Collateral is or shall become electronic Chattel Paper in an amount in excess of
$500,000 individually or in the aggregate, such Grantor shall ensure that (i) a
single authoritative copy exists which is unique, identifiable, unalterable
(except as provided in clauses (iii), (iv) and (v) of this paragraph), (ii) that
such authoritative copy identifies Administrative Agent as the assignee and is
communicated to and maintained by Administrative Agent or its designee,
(iii) that copies or revisions that add or change the assignee of the
authoritative copy can only be made with the participation of Administrative
Agent, (iv) that each copy of the authoritative copy and any copy of a copy is
readily identifiable as a copy and not the authoritative copy and (v) any
revision of the authoritative copy is readily identifiable as an authorized or
unauthorized revision.
          (c) Each Grantor shall maintain each Investment Account that is a
Collateral Account only with financial institutions that have agreed to comply
with instructions issued or originated by Administrative Agent without further
consent of such Grantor, such agreement to be substantially in a form reasonably
acceptable to Administrative Agent.
          (d) Each Grantor shall ensure that at all times during any Dominion
Trigger Period all amounts received in respect of Receivables shall be deposited
into a Dominion Account and at all other times be deposited into a Deposit
Account that is a Controlled Account prior to distribution to any other account.
          5.3. Maintenance of Insurance. Each Grantor will maintain with
financially sound and reputable insurance companies, not Affiliates of Grantors,
insurance, to the extent required by Section 8.6 of the Credit Agreement. Each
such policy shall include satisfactory endorsements (x) showing Administrative
as loss payee or additional insured and (y) requiring not less than 30 days’ (or
10 days’ in the case of cancellation due to nonpayment) prior notice, to
Administrative Agent of termination, lapse or cancellation of such insurance.
          5.4. Payment of Obligations. For each Investment Account that exists
on the Closing Date (other than any Excluded Deposit Account and any Excluded
Securities Account), each Grantor will either close such Investment Account or
provide to Administrative Agent (i) on the Closing Date with respect to Deposit
Accounts maintained at Bank of America, N.A. or any of its Affiliates and
(ii) within sixty (60) days of the Closing Date (or such later date as
Administrative Agent may agree in writing), (x) a Commodity Account Control
Agreement duly executed on behalf of each commodities intermediary holding a
Commodity Account of such Grantor, (y) a Securities Account Control Agreement
duly executed on behalf of each securities intermediary holding a Securities
Account (other than an Excluded Securities Account) of such Grantor and (z) a
Deposit Account Control Agreement duly executed on behalf of each financial
institution holding a Deposit Account (other than an Excluded Deposit Account)
of such Grantor. So long as no Default has occurred and is continuing, each
Grantor may add or replace an Investment Account if such Grantor and the
financial institution at which such Investment

16



--------------------------------------------------------------------------------



 



Account (other than an Excluded Deposit Account or an Excluded Securities
Account) is to be maintained have duly executed and delivered to Administrative
Agent a Control Agreement within sixty (60) days (or such later date as
Administrative Agent may agree in writing) after the opening of (or acquisition)
of any such Investment Account (other than an Excluded Deposit Account or an
Excluded Securities Account). Administrative Agent shall not deliver a notice of
exclusive control under any Control Agreement unless a Dominion Trigger Period
is in effect.
          5.5. Maintenance of Perfected Security Interest; Further
Documentation.
          (a) Each Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever.
          (b) Each Grantor will furnish to Administrative Agent from time to
time promptly upon request at any time an Enhanced Reporting Trigger Period is
in effect but otherwise no more than once per Fiscal Year, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the assets and Property of such Grantor as
Administrative Agent may reasonably request, all in reasonable detail.
          (c) At any time and from time to time, upon the written request of
Administrative Agent, and at the sole expense of such Grantor, each Grantor will
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) the filing of any financing
or continuation statements under the UCC (or other similar laws) in effect in
any jurisdiction with respect to the security interests created hereby
(including, without limitation, any such document or action in respect of the
Assignment of Claims Act; provided that any Borrower shall not be required at
any time to file any document or take any action in respect of the Assignment of
Claims Act if at such time no Receivables arising under a U.S. Government
Contract are included in the Borrowing Base) and (ii) in the case of each
Investment Account, taking any actions reasonably necessary to enable
Administrative Agent to obtain “control” (within the meaning of the applicable
UCC) with respect thereto, including, without limitation, executing and
delivering and causing the relevant depositary bank to execute and deliver a
Control Agreement in a form reasonably acceptable to Administrative Agent to the
extent required under this Agreement.
          (d) Upon the request of Administrative Agent, Borrowers shall
(i) execute and deliver to Administrative Agent a Perfection Certificate with
then current information which shall be in form and substance satisfactory to
Administrative Agent and (ii) supplement Schedules 2,3,4,5,6 and 7 (each such
date the foregoing schedules are supplemented, a “Supplement Date”), with
respect to any matter hereafter arising that, if existing or occurring at the
Closing Date, would have been required to be set forth or described in such
Schedule or as an exception to such representation or that is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby, and, in each case such Perfection Certificate or
Schedule shall be appropriately marked to show the changes made therein;
provided that neither such Perfection Certificate nor such supplement to any
Schedule or representation or warranty shall amend, supplement, or otherwise
modify such Perfection

17



--------------------------------------------------------------------------------



 



Certificate or any such Schedule or representation or warranty, or be deemed a
waiver of any Default or Event of Default resulting from the matters disclosed
therein, except as consented to by Administrative Agent and the Majority Lenders
or Lenders, as applicable in accordance with Section 12.1 of the Credit
Agreement.
          5.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc.
          (a) Such Grantor will not permit a material portion of the Inventory
to be kept at a location other than those listed on Schedule 5 and Schedule 6
hereto, as such schedules may be amended, amended and restated, supplemented or
modified from time to time in accordance herewith, except upon fifteen
(15) Business Days’ prior written notice to Administrative Agent and delivery to
Administrative Agent of duly authorized and, where required, executed copies of
(i) all additional financing statements and other documents reasonably requested
by Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (ii) if applicable, a written
supplement to Schedule 5 or Schedule 6 showing any additional location at which
Inventory shall be kept.
          (b) Without limiting the prohibitions on mergers involving the
Grantors contained in the Credit Agreement and except for the mergers,
conversions, and name changes described on Schedule 8 occurring on the Closing
Date and within thirty (30) days after the Closing Date, no Grantor will change
its name, organizational identification number, if any, reincorporate, reform,
merge or otherwise reorganize, or change its jurisdiction of organization
without having given Administrative Agent not less than fifteen (15) Business
Days’ (or such shorter period as Administrative Agent may agree) prior written
notice thereof and after having executed and delivered to Administrative Agent
such further instruments and documents in connection therewith as may be
reasonably required by Administrative Agent; provided that each applicable
Grantor shall provide Administrative Agent at least five (5) Business Days’ (or
such shorter period as Administrative Agent may agree) prior written notice of
any merger, conversion or name change described on Schedule 8 occurring after
the Closing Date.
          5.7. Notices. Promptly, but in any event within five (5) Business Days
of the date on which any Responsible Officer of any Grantor obtains knowledge
thereof, give notice to Administrative Agent and each Lender of:
          (a) any Lien (other than any Liens permitted by Section 9.2 of the
Credit Agreement) on any of the Collateral which would reasonably be expected to
materially and adversely affect the ability of Administrative Agent to exercise
any of its remedies hereunder; and
          (b) the occurrence of any other event which would reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
          5.8. Covenants regarding Collateral and Property. Each Grantor shall:
          (a) Defend its title to Collateral and Administrative Agent’s Liens
thereon against all Persons, claims, and demands whatsoever, except Liens
expressly permitted under Section 9.2 of the Credit Agreement.

18



--------------------------------------------------------------------------------



 



          (b) If such Person’s records or reports of the Collateral are prepared
or maintained by any other Person, irrevocably authorize such Person (and such
Person is hereby irrevocably authorized) to deliver, at Administrative Agent’s
request from time to time during the existence and continuance of an Event of
Default , such records, reports, and related documents to Administrative Agent
and to discuss the same and all information therein with Administrative Agent.
          5.9. Particular Covenants related to Receivables.
          (a) Each Grantor hereby authorizes Administrative Agent to, in its
discretion, if a Receivable of any Grantor includes a charge for any Taxes, pay
the amount thereof to the proper taxing authority for the account of such
Borrower (unless the same is being Properly Contested) and to charge Borrowers
therefor; provided, however, that neither Administrative Agent, Issuing Banks,
nor Lenders shall be liable for any Taxes that may be due from Grantors with
respect to any Collateral.
          (b) If so requested by Administrative Agent from time to time during
the existence and continuance of an Event of Default, each Grantor shall
(i) cooperate fully with Administrative Agent in facilitating Administrative
Agent’s verification of the validity, amount, or any other matter relating to
any Accounts of Grantors (and each Grantor, for itself and on behalf of each of
its Subsidiaries, grant Administrative Agent the right, at any time and in the
name of Administrative Agent, any designee of Administrative Agent, or such
Grantor or Subsidiary, to complete such verification by mail, telephone or
otherwise), and (ii) promptly execute and deliver to Administrative Agent
formal, written assignments of all of such Grantor’s Receivables which have not,
as of such date been included in any such formal, written assignment; provided
that Administrative Agent shall assign such Receivable back to such Grantor
after such Event of Default has been waived.
          (c) Each Grantor shall notify Administrative Agent promptly (which
notice may include disclosure in a Borrowing Base Certificate if delivery
thereof would constitute prompt notice pursuant to this clause (c)) of (i) the
assertion of any claims, offsets, defenses, or counterclaims by any Account
Debtor, or any disputes with Account Debtors, or any settlement, adjustment, or
compromise thereof, in each case, where the amount in controversy is greater
than $500,000; (ii) all material adverse information known to any Loan Party
relating to the financial condition of any Account Debtor obligated in respect
of Receivables having an aggregate value greater than $500,000; and (iii) any
event or circumstance which, to the knowledge of any Responsible Officer of any
Loan Party, would cause Administrative Agent to consider any then existing
Receivables having a value greater than $500,000 as no longer constituting
Eligible Receivables.
          (d) Other than in the Ordinary Course of Business and so long as no
Event of Default shall have occurred and be continuing, no Grantor will
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable if such amendment, supplement or
modification would reasonably be expected to materially and adversely affect the
value thereof.

19



--------------------------------------------------------------------------------



 



          (e) Each Grantor shall use commercially reasonable efforts to perform
and comply in all material respects with all of its obligations with respect to
the Receivables.
          (f) Each Grantor will take all steps necessary to comply with the
Assignment of Claims Act for all Eligible Government Receivables, including,
without limitation, obtaining assignments and notices of assignment
substantially in the forms of Exhibits B-1 and B-2, or such other form as may be
required by the applicable Governmental Authority, and filing each such notice
with the Governmental Authority or agency or other office described therein.
          5.10. Particular Covenants related to Inventory.
          (a) Each Grantor shall keep accurate and complete records in all
material respects of its Petroleum Inventory, including costs and daily
withdrawals and additions.
          (b) Each Grantor shall conduct a physical inventory at least once per
calendar year (and, during the existence of an Event of Default, at such other
times as may be requested by Administrative Agent).
          (c) No Grantor shall return any Petroleum Inventory to a supplier,
vendor, or other Person, whether for cash, credit, or otherwise, unless (i) such
return is in the Ordinary Course of Business; or (ii) no Default, Event of
Default, or Overadvance (calculated by giving pro forma effect to the removal of
such Inventory from the Borrowing Base) exists or would result therefrom.
          5.11. Intellectual Property. Each Grantor hereby gives a nonexclusive
license and further agrees to execute such documents and take such actions as
may be reasonably requested by Administrative Agent in order to ensure that the
Secured Parties may use, without any charge or expense, any item of Intellectual
Property useful or necessary in connection with the exercise of any rights or
remedies in respect of the Collateral.
SECTION 6. REMEDIAL PROVISIONS
          6.1. Certain Matters Relating to Receivables and the Collateral
Account.
          (a) Administrative Agent shall have the right to make test
verifications of the Receivables in accordance with, and to the extent permitted
by, the Credit Agreement, and each applicable Grantor shall furnish all such
assistance and information as Administrative Agent may reasonably require in
connection with such test verifications.
          (b) Upon the occurrence and continuation of a Dominion Trigger Period,
each Grantor shall (without limiting the obligations of the Grantors under
Section 5.2(d)) instruct all Account Debtors to make all payments in respect of
Receivables either (i) directly to Administrative Agent (by instructing that
such payments be remitted to a post office box which shall be in the name and
under the control of Administrative Agent) or (ii) to one or more other banks in
any state in the United States (by instructing that such payments be remitted to
a post office box which shall be in the name and under the control of such bank)
under a Control Agreement substantially in form reasonably acceptable to
Administrative Agent duly executed by each Grantor and such bank or under other
arrangements, in form and substance reasonably

20



--------------------------------------------------------------------------------



 



satisfactory to Administrative Agent, pursuant to which each Grantor shall have
irrevocably instructed such other bank (and such other bank shall have agreed)
to remit all Proceeds of such payments directly to Administrative Agent for
deposit into the Dominion Account designated by Administrative Agent or as
Administrative Agent may otherwise instruct such bank. All such payments made to
Administrative Agent shall be deposited in such Dominion Account. In addition to
the foregoing, each Grantor agrees that if the Proceeds of any Collateral
hereunder (including the payments made in respect of Receivables) shall be
received by it upon or after the occurrence and during the continuation of a
Dominion Trigger Period, each Grantor shall as promptly as possible deposit such
Proceeds into the Dominion Account designated by Administrative Agent. Until so
deposited, all such Proceeds shall be held in trust by such Grantor for
Administrative Agent and the other Secured Parties and shall not be commingled
with any other funds or Property of any Grantor.
          (c) Any Borrower may from time to time at its discretion, deposit cash
into a Collateral Account designated by Administrative Agent as the Collateral
Account for the amount deposited therein to constitute Pledged Cash (the
“Pledged Cash Account”). Subject to the terms and conditions set forth in the
Credit Agreement, Administrative Agent shall disburse the amount requested by
Borrowers to be withdrawn from any Pledged Cash Account, provided that such
disbursement would not result in the amount of Pledged Cash being less than the
amount specified on the most recent Borrowing Base Certificate received by the
Administrative Agent.
          (d) Any income received by Administrative Agent with respect to the
balance from time to time standing to the credit of any Collateral Account,
including any interest or capital gains on Cash Equivalents, shall remain, or be
deposited, in such Collateral Account. The cash amounts on deposit from time to
time in any Collateral Account shall constitute part of the Collateral hereunder
and shall not constitute payment of the Obligations until applied thereto as
hereinafter provided.
          (e) Amounts on deposit in any Collateral Account shall be invested and
re-invested from time to time in such Cash Equivalents as Borrowers shall
determine, which Cash Equivalents shall be under the control of Administrative
Agent, provided that, if a Dominion Trigger Period has occurred and is
continuing, Administrative Agent shall, if instructed by the Majority Lenders,
liquidate any such Cash Equivalents and deposit or cause the proceeds thereof to
be deposited in the Dominion Account.
          (f) At Administrative Agent’s request in its Credit Judgment, each
Grantor shall deliver to Administrative Agent copies of all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables to the extent such documents are in the possession
of such Grantor or are otherwise reasonably capable of being obtained by such
Grantor, including, without limitation, copies of all original orders, invoices
and shipping receipts.
          6.2. Communications with Obligors; Grantors Remain Liable.
          (a) Administrative Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables and parties to any
contract or other agreement to verify with them

21



--------------------------------------------------------------------------------



 



to Administrative Agent’s reasonable satisfaction the existence, amount and
terms of any Receivables.
          (b) Administrative Agent may at any time notify, or require any
Grantor to so notify, the Account Debtor or counterparty in respect of any
Receivable of the security interest of Administrative Agent therein. In
addition, after the occurrence and during the continuance of an Event of
Default, Administrative Agent may (i) upon written notice to the applicable
Grantor, notify, or require any Grantor to notify, the Account Debtor or
counterparty to make all payments under the Receivables directly to
Administrative Agent, or (ii) in the case of any Collateral in the possession or
control of any warehouseman, bailee or any of the Grantor’s agents or
processors, promptly upon request of Administrative Agent at the request of the
Majority Lenders, the Borrower Agent shall notify such warehouseman, bailee,
agent or processor of the security interests created hereby and to hold all such
Collateral for Administrative Agent’s account subject to Administrative Agent’s
instructions.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
          6.3. Proceeds to be Turned Over to Administrative Agent. In addition
to the rights of the Secured Parties specified in Section 6.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
all Proceeds received by any Grantor consisting of cash, Cash Equivalents,
checks and other Payment Items shall be held by such Grantor in trust for the
Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to Administrative Agent
in the exact form received by such Grantor (duly endorsed by such Grantor to
Administrative Agent, if required). All Proceeds while held by Administrative
Agent (or by such Grantor in trust for the Secured Parties) shall continue to be
held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 6.4.
          6.4. Application of Proceeds. If an Event of Default shall have
occurred and be continuing, Administrative Agent may, at any time, apply all or
any part of the net Proceeds constituting Collateral realized through the
exercise by Administrative Agent of its remedies hereunder or under any other
Loan Document, whether or not held in any Collateral Account, and any proceeds
of the guarantee set forth in Section 2, in payment of the Obligations in the
manner provided by Section 5.7 of the Credit Agreement.
          6.5. Code and Other Remedies.

22



--------------------------------------------------------------------------------



 



          (a) If an Event of Default shall occur and be continuing,
Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
(whether or not the New York UCC applies to the affected Collateral) or its
rights under any other Applicable Law or in equity. Without limiting the
generality of the foregoing, Administrative Agent, while an Event of Default has
occurred and is continuing, without demand, performance, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Each Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each purchaser at any such sale shall hold the Property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by Applicable Law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. Administrative Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Administrative Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Administrative Agent
may sell the Collateral without giving any warranties as to the Collateral.
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. To the extent permitted by Applicable Law, each Grantor hereby
waives any claims against Administrative Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Each Grantor further agrees, at
Administrative Agent’s request, to assemble its Collateral and make it available
to Administrative Agent at places which Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. Administrative Agent
shall have the right to enter onto the Property where any Collateral is located
and take possession thereof with or without judicial process and shall be
entitled to use or employ , without charge, all items of Intellectual Property
used or employed by any Grantor.
          (b) Administrative Agent shall apply the net proceeds of any action
taken by it pursuant to Section 5.7 of the Credit Agreement. If Administrative
Agent sells any of the Collateral upon credit, the applicable Grantor will be
credited only with payments actually made by the purchaser and received by
Administrative Agent. In the event the purchaser fails to pay

23



--------------------------------------------------------------------------------



 



for the Collateral, Administrative Agent may resell the Collateral and the
applicable Grantor shall be credited with proceeds of the sale. To the extent
permitted by Applicable Law, each Grantor waives all claims, damages and demands
it may acquire against any Secured Party arising out of the exercise by them of
any rights hereunder.
          6.6. Waiver; Deficiency. Subject to the terms of Section 2.1(b), each
Grantor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay its Obligations and
any Attorney Costs incurred by any Secured Party to collect such deficiency.
SECTION 7. ADMINISTRATIVE AGENT
          7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.
          (a) Each Grantor hereby irrevocably constitutes and appoints
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor
and in its or a Grantor’s name, but at the cost and expense of Borrowers, to do
any or all of the following:
          (i) Indorse a Grantor’s name on any Payment Item or other Proceeds of
Collateral (including proceeds of insurance) that come into Administrative
Agent’s possession or control;
          (ii) File any financing statements (and other similar filings or
public records or notices relating to the perfection of Liens), fixture filings,
and amendments thereto relating to the Collateral which Administrative Agent
deems appropriate, each in form and substance required by Administrative Agent,
and to (i) describe the Collateral thereon by specific collateral category and
(ii) include therein all other information which is required by Article 9 of the
UCC or other Applicable Law with respect to the preparation or filing of a
financing statement (or other similar filings or public records or notices
relating to the perfection of Liens), fixture filing, or amendment thereto;
          (iii) During the existence of an Event of Default, (i) transfer any of
the Collateral into the name of Administrative Agent or the name of
Administrative Agent’s nominee; (ii) notify any Account Debtors of the
assignment of Accounts owed by such Account Debtors, demand and enforce payment
of Accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (iii) settle, adjust, modify, compromise,
discharge, or release any Accounts or other Collateral or any legal proceedings
brought to collect Accounts or Collateral; (iv) sell or assign any Accounts and
other Collateral upon such terms, for such amounts, and at such times as
Administrative Agent deems advisable; (v) collect, liquidate, and receive

24



--------------------------------------------------------------------------------



 



balances in Investment Accounts and take control, in any manner, of Proceeds of
Collateral; (vi) prepare, file, and sign a Grantor’s name to a proof of claim or
other document in any bankruptcy or similar proceeding of or relating to any
Account Debtor or to any notice, assignment, or satisfaction of Lien or similar
document; (vii) receive, open, and dispose of mail addressed to any Grantor and
notify postal authorities to deliver any such mail to an address designated by
Administrative Agent; (viii) indorse any Chattel Paper, Document, Instrument, or
other document or agreement relating to any Accounts, Inventory, or other
Collateral; (ix) use Grantors’ stationery and sign its name to verifications of
Accounts and notices to Account Debtors; (x) use information contained in any
data processing, electronic, or information systems relating to Collateral;
(xi) make and adjust claims under insurance policies; (xii) take any action as
may be necessary or appropriate to obtain payment under any letter of credit,
banker’s acceptance, or other instrument for which any Grantor is a beneficiary;
and (xiii) take all other actions as Administrative Agent reasonably deems
appropriate to fulfill any Grantor’s obligations under the Loan Documents. Each
Grantor grants Administrative Agent a non-exclusive license and right to use,
without royalty or other charge, such Grantor’s intellectual and other property
(including, without limitation, any licensed intellectual property, unless
prohibited by the enforceable terms of such license) after the occurrence and
during the continuance of an Event of Default for purposes of advertising any
Collateral for sale, collecting any Accounts, disposing of or liquidating any
Collateral, settling claims, or otherwise exercising any of its rights and
remedies under the Loan Documents (including, without limitation, labels,
patents, copyrights, trade secrets, trade names, trademarks, service marks,
product line names, advertising materials, and any other property of a similar
nature). Each Grantor’s rights under all licenses and all franchise agreements
shall inure to Administrative Agent’s benefit. Each Borrower shall be liable for
any and all documented out-of-pocket expense incurred in connection with
Administrative Agent’s exercising its rights under this Section 7.1(a).
          (b) If any Grantor fails to perform or comply with any of its
covenants contained herein, Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with this Agreement; provided, however, that unless an Event of
Default has occurred and is continuing, Administrative Agent shall not exercise
this power without first making demand on the Grantor and the Grantor failing to
promptly comply therewith.
          (c) The expenses of Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Base Rate Loans under the Credit Agreement, from the
date of payment by Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to Administrative Agent not later than
ten (10) Business Days after written demand therefor.
          (d) Each Grantor hereby ratifies all that said attorney-in-fact shall
lawfully do or cause to be done in accordance herewith. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

25



--------------------------------------------------------------------------------



 



          7.2. Duty of Administrative Agent. Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as Administrative Agent
deals with similar Property for its own account. To the extent permitted under
Applicable Law, neither Administrative Agent, nor any other Secured Party nor
any of their respective officers, directors, partners, employees, agents,
attorneys and other advisors, attorneys-in-fact or affiliates shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from their own gross negligence, bad faith or willful misconduct.
          7.3. Authorization of Financing Statements. Each Grantor acknowledges
that pursuant to Section 9-509(b) of the New York UCC and any other Applicable
Law, Administrative Agent is authorized to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as Administrative Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interests of Administrative Agent under
this Agreement. Each Grantor agrees that such financing statements may describe
the collateral in the same manner as described herein, or such other description
as Administrative Agent, in its sole judgment, determines is necessary or
advisable. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.
          7.4. Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of Administrative Agent under this Agreement
with respect to any action taken by Administrative Agent or the exercise or
non-exercise by Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between Administrative Agent and the Grantors, Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
          7.5. Appointment of Co-Agents. At any time or from time to time, in
order to comply with any requirement of law, Administrative Agent may appoint
another Secured Party, either to act as co-agent or agents on behalf of the
Secured Parties with such power and authority as may be necessary for the
effectual operation of the provisions hereof and which may be

26



--------------------------------------------------------------------------------



 



specified in the instrument of appointment (which may, in the discretion of
Administrative Agent, include provisions for indemnification and similar
protections of such co-agent or separate agent).
SECTION 8. MISCELLANEOUS
          8.1. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.1 of the Credit Agreement.
          8.2. Notices. All notices, requests and demands to or upon
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 12.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Grantor shall be addressed to such
Grantor at its notice address set forth on Schedule 1.
          8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
          8.4. Enforcement Expenses; Indemnification.
          (a) Each Grantor agrees (i) to pay or reimburse Administrative Agent
for all reasonable and documented out-of-pocket expenses incurred by
Administrative Agent in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof, and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable Attorney Costs for
Administrative Agent, and (ii) to pay or reimburse Administrative Agent and each
Lender for all out-of-pocket expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs and the allocated cost of
internal counsel. The foregoing costs and expenses shall include all search,
filing, recording and appraisal charges and fees and taxes related thereto, and
other out-of-pocket expenses incurred by Administrative Agent and the cost of
independent public accountants and other outside experts retained by
Administrative Agent in its Permitted Discretion. All amounts due under this
Section 8.4 shall be payable within ten (10)

27



--------------------------------------------------------------------------------



 



Business Days after written demand therefor. The agreements in this Section
shall survive the termination of this Agreement.
          (b) Each Grantor shall indemnify each Agent-Related Person (and any
sub-agent thereof), each Lender, and each Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all Claims, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Grantor or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan, or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any Subject Property, or any Environmental Liabilities and Costs
related in any way to any Grantor or any of its Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Group Member or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee,
(y) result from a claim brought by any Grantor or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Grantor or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) arise out of Claims
solely among Indemnitees (other than (i) any Claim against Administrative Agent
or any Agent-Related Person in its capacity as such and (ii) Claims which result
from the action or inaction of any Grantor). All amounts due under this Section
shall be payable not later than ten (10) Business Days after demand therefor.
          (c) To the fullest extent permitted by Applicable Law, each Grantor
shall not assert, and each Grantor hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

28



--------------------------------------------------------------------------------



 



          8.5. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of Administrative Agent.
          8.6. Set-Off. In addition to any rights and remedies of the Secured
Parties provided by law, upon the occurrence and during the continuance of any
Event of Default, each Secured Party and each of their respective Affiliates is
authorized at any time and from time to time, without prior notice to each
Grantor, any such notice being expressly waived by each Grantor and each other
Loan Party to the fullest extent permitted by Applicable Law, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party or any branch or agency thereof to or for the credit
or the account of each Grantor or any other Loan Party, as the case may be. Each
Secured Party agrees promptly to notify Grantors and Administrative Agent after
any such set-off and application made by such Secured Party; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.
          8.7. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with Grantors and Administrative
Agent.
          8.8. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and the parties shall endeavor in
good faith negotiations to replace such prohibited or unenforceable provision
with a valid provision the economic effect of which comes as close as possible
to that of the prohibited or unenforceable provision. Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          8.9. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
          8.10. Integration. This Agreement and the other Loan Documents
represent the agreement of the Grantors, Administrative Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents. THIS WRITTEN AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF

29



--------------------------------------------------------------------------------



 



PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
          8.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF; PROVIDED THAT EACH SECURED PARTY SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.
          8.12. Submission to Jurisdiction; Waivers. Any legal action or
proceeding with respect to this Agreement or any other Loan Document may be
brought in the courts of the State of New York sitting in the County of New York
or of the United States for the Southern District of New York, and by execution
and delivery of this Agreement, Administrative Agent and each Grantor consents,
for itself and in respect of its Property, to the non-exclusive jurisdiction of
those courts. Administrative Agent and each Grantor irrevocably waives any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of any Loan
Document or other document related thereto. Each Grantor and each Secured Party
waives personal service of any summons, complaint or other process, which may be
made by any other means permitted by the Applicable Law of such state.
          8.13. Acknowledgments. Each Grantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) no Secured Party has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
          (c) no partnership or joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Secured Parties or among the Grantors and the Secured Parties.
          8.14. Additional Grantors. Each Subsidiary of any Borrower that is
required to become a party to this Agreement pursuant to Section 8.11 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Joinder Agreement in the form of
Exhibit A hereto.
          8.15. Releases.
          (a) Pursuant to Section 12.14(a) of the Credit Agreement,
Administrative Agent is authorized by the Lenders (without requirement of notice
to or consent of any Secured Party except as expressly required by Section 12.1
of the Credit Agreement) to take any action

30



--------------------------------------------------------------------------------



 



requested by any Grantor having the effect of releasing any Collateral or
Guarantee Obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 12.1 of the Credit Agreement or (ii) to release
Collateral to the extent provided in Section 12.14(b) of the Credit Agreement or
(iii) to release any Guarantor (other than the Company) from this Agreement upon
its designation as an Unrestricted Subsidiary or if such Guarantor ceases to be
a Subsidiary as a result of a transaction permitted under the Loan Documents or
(iv) upon Payment in Full of all of the Obligations and payment in full of any
other Secured Obligations (or other arrangements satisfactory to the provider of
such other Secured Obligations in such provider’s sole discretion), termination
of the Revolving Commitments and at such time as no Letters of Credit shall be
outstanding. In connection with the releases of Collateral and Guarantee
Obligations under Section 12.14(a)(iii), the Collateral shall be released from
the Liens created by this Agreement, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of
Administrative Agent and each Loan Party under this Agreement shall terminate,
all without delivery of any instrument or performance of any act by any Person,
and all rights to the Collateral shall revert to the Grantors. At the request
and sole expense of any Grantor following any such termination, Administrative
Agent shall promptly deliver to such Grantor any Collateral held by
Administrative Agent hereunder, and shall promptly execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral to evidence such
termination.
          (b) Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of Administrative Agent subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.
          8.16. WAIVER OF JURY TRIAL. EACH GRANTOR AND ADMINISTRATIVE AGENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[SIGNATURE PAGES FOLLOW]

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

            HOLLYFRONTIER CORPORATION (f/k/a Holly Corporation)
BLACK EAGLE, INC.
EAGLE CONSOLIDATION LLC
ETHANOL MANAGEMENT COMPANY LLC
FRONTIER EL DORADO REFINING LLC
FRONTIER HOLDINGS LLC
FRONTIER OIL AND REFINING COMPANY LLC
FRONTIER OIL CORPORATION
FRONTIER PIPELINE LLC
FRONTIER REFINING & MARKETING LLC
FRONTIER REFINING LLC
HOLLY BIOFUELS LLC
HOLLY PAYROLL SERVICES, INC.
HOLLY PETROLEUM, INC.
HOLLY REALTY, LLC
HOLLY REFINING & MARKETING COMPANY LLC
HOLLY REFINING & MARKETING — TULSA LLC
HOLLY REFINING & MARKETING COMPANY —
WOODS CROSS LLC
HOLLY REFINING COMMUNICATIONS, INC.
HOLLY TRANSPORTATION LLC
HOLLY UNEV PIPELINE COMPANY
HOLLY WESTERN ASPHALT COMPANY
HOLLYMARKS, LLC
HRM REALTY, LLC
LEA REFINING COMPANY
NAVAJO HOLDINGS, INC.
NAVAJO PIPELINE GP, L.L.C.
NAVAJO PIPELINE LP, L.L.C.
NAVAJO REFINING COMPANY, L.L.C.
NAVAJO REFINING GP, L.L.C.
NAVAJO WESTERN ASPHALT COMPANY
      By:   /s/ Michael C. Jennings       Name:   Michael C. Jennings      
Title:   Chief Executive Officer and President    

SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------



 



            NAVAJO PIPELINE CO., L.P.

By: Navajo Pipeline GP, L.L.C., its general partner
      By:   /s/ Michael C. Jennings       Name:   Michael C. Jennings      
Title:   Chief Executive Officer and President      
NK ASPHALT PARTNERS, DBA HOLLY ASPHALT COMPANY

By: Holly Western Asphalt Company, its general partner
By: Navajo Western Asphalt Company, its general partner
      By:   /s/ Michael C. Jennings       Name:   Michael C. Jennings      
Title:   Chief Executive Officer and President      
HRM MONTANA LLC
MONTANA RETAIL COMPANY LLC
NAVAJO NORTHERN, INC.
      By:   /s/ Stephen D. Wise        Name:   Stephen D. Wise       Title:  
Vice President and Treasurer  

2



--------------------------------------------------------------------------------



 



         

            UNION BANK, N.A.,
as Administrative Agent
      By:   /s/ John McNamara       Name:   John McNamara       Title:   Sr.
Vice President    

SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule 1
NOTICE ADDRESSES OF GUARANTORS

      Grantor and Guarantor   Notice Address
All Grantors and Guarantors
  2828 N. Harwood, Suite 1300
 
  Dallas, TX 75201
 
  Attn: Doug Aron and Steve Wise
 
  Telephone: (214) 871-3877
 
  Facsimile: (214) 237-3051
 
  Email: steve.wise@hollycorp.com

SCHEDULE 1 - 1



--------------------------------------------------------------------------------



 



Schedule 2
INVESTMENT ACCOUNTS

                  Bank   Account Name   Account Number   Purpose
Bank of America
  HollyFrontier Corporation           Master concentration
 
               
Bank of America
  Holly Refining & Marketing
Company LLC           Wire / Lockbox / ACH receipts
 
               
Bank of America
  Holly Refining & Marketing
Company LLC           Outgoing wire / ACH payments
 
               
Bank of America
  Holly Refining & Marketing
Company LLC           EFT settlement (direct debit
customers)
 
               
Bank of America
  Holly Refining & Marketing
Company LLC           Accounts payable controlled
disbursement
 
               
Bank of America
  Holly Refining & Marketing
Company LLC           Special purpose / right of way check payments
 
               
Bank of America
  Holly Refining & Marketing
Company LLC           Lease crude payments (wires,
checks, & ACH)
 
               
Bank of America
  Navajo Refining Co., L.L.C           Old lease crude payments (to be
closed)
 
               
Bank of America
  HollyPayroll Services, Inc.           Payroll settlement
 
               
Bank of America
  HollyFrontier Corporation           Flex spending controlled
disbursement, ACH settlement
 
               
BBVA Compass
  HollyFrontier Corporation           Compensating balance account
 
               
UMB Arizona
  HollyFrontier Corporation           Compensating balance account

SCHEDULE 2 - 1



--------------------------------------------------------------------------------



 



                  Bank   Account Name   Account Number   Purpose
Fidelity Investments
  HollyFrontier Corporation           Investment account
 
               
Brown Brothers
Harriman
  HollyFrontier Corporation           Investment account
 
               
Union Bank
  HollyFrontier Corporation           Master concentration account for
legacy FTO
 
               
Union Bank
  Frontier Oil and Refining Company LLC           Revenue distribution account —
legacy FTO
 
               
Union Bank
  Frontier Oil and Refining Company LLC           General accounts payable —
legacy FTO
 
               
Union Bank
  HollyFrontier Corporation           Investment account
 
               
Union Bank
  Frontier Refining LLC           Miscellaneous account — legacy FTO
 
               
Frost Bank
  HollyFrontier Corporation           Legacy FTO corporate payments and related
sweep account
 
               
Wells Fargo Bank
  Frontier Oil and Refining Company LLC           Lockbox and EFT settlement
account — legacy FTO
 
               
Wells Fargo Bank
  Holly Payroll Services, Inc.           Payroll account — legacy FTO
 
               
Wells Fargo Bank
  HollyFrontier Corporation           Section 125 account — legacy FTO
 
               
Wells Fargo Bank
  HollyFrontier Corporation           Medical payments account — legacy FTO
 
               
Wells Fargo Bank
  Frontier El Dorado Refining
LLC           Petty cash account — El Dorado refinery
 
               
Wells Fargo Bank
  Frontier Refining LLC           Petty cash account — Cheyenne refinery

SCHEDULE 2 - 2



--------------------------------------------------------------------------------



 



                  Bank   Account Name   Account Number   Purpose
Wells Fargo Bank
  HollyFrontier Corporation           Investment account — legacy FTO
 
               
Wells Fargo Bank
  Frontier Oil Corporation           Investment account — legacy FTO
 
               
Reich & Tang
  Frontier Oil Corporation           Investment account — legacy FTO
 
               
US Bank
  Frontier Oil and Refining Company LLC           Investment account — legacy
FTO

            Name and Address of Depository   Loan Party   Institution   Account
Number
HollyRefining &
Marketing Company
LLC
  Bank of America Global Treasury Services 901 Main Street, 10th Floor Dallas,
TX 75202    
 
       
Frontier Oil and Refining Company LLC
  Wells Fargo Bank
1700 Lincoln, 6th Floor
Denver, CO 80203    

SCHEDULE 2 - 3



--------------------------------------------------------------------------------



 



Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings

      Grantors   Filing Office
Black Eagle, Inc.
  Delaware Secretary of State
 
   
Eagle Consolidation LLC
  Delaware Secretary of State
 
   
Ethanol Management Company LLC
  Delaware Secretary of State
 
   
Frontier El Dorado Refining LLC
  Delaware Secretary of State
 
   
Frontier Holdings LLC
  Delaware Secretary of State
 
   
Frontier Oil and Refining Company LLC
  Delaware Secretary of State
 
   
Frontier Oil Corporation
  Wyoming Secretary of State
 
   
Frontier Pipeline LLC
  Delaware Secretary of State
 
   
Frontier Refining & Marketing LLC
  Delaware Secretary of State
 
   
Frontier Refining LLC
  Delaware Secretary of State
 
   
Holly Biofuels LLC
  Delaware Secretary of State
 
   
HollyFrontier Corporation
  Delaware Secretary of State
 
   
Holly Payroll Services, Inc.
  Delaware Secretary of State
 
   
Holly Petroleum, Inc.
  Delaware Secretary of State
 
   
Holly Realty, LLC
  Delaware Secretary of State
 
   
Holly Refining & Marketing Company LLC
  Delaware Secretary of State
 
   
Holly Refining & Marketing — Tulsa LLC
  Delaware Secretary of State
 
   
Holly Refining & Marketing Company — Woods Cross LLC
  Delaware Secretary of State
 
   
Holly Refining Communications, Inc.
  Delaware Secretary of State
 
   
Holly Transportation LLC
  Delaware Secretary of State
 
   
Holly UNEV Pipeline Company
  Delaware Secretary of State
 
   
Holly Western Asphalt Company
  Delaware Secretary of State
 
   
Hollymarks, LLC
  Delaware Secretary of State
 
   
HRM Montana LLC
  Montana Secretary of State
 
   
HRM Realty, LLC
  Delaware Secretary of State
 
   
LEA Refining Company
  Delaware Secretary of State
 
   
Montana Retail Company LLC
  Delaware Secretary of State
 
   
Navajo Holdings, Inc.
  New Mexico Secretary of State
 
   
Navajo Northern, Inc.
  Nevada Secretary of State
 
   
Navajo Pipeline Co., L.P.
  Delaware Secretary of State
 
   
Navajo Pipeline GP, L.L.C.
  Delaware Secretary of State
 
   
Navajo Pipeline LP, L.L.C.
  Delaware Secretary of State
 
   
Navajo Refining Company, L.L.C.
  Delaware Secretary of State
 
   
Navajo Refining GP, L.L.C.
  Delaware Secretary of State
 
   
Navajo Western Asphalt Company
  New Mexico Secretary of State
 
   
NK Asphalt Partners d/b/a Holly Asphalt Company
  New Mexico Secretary of State

SCHEDULE 3 - 1



--------------------------------------------------------------------------------



 



Other Actions
None.

SCHEDULE 3 - 2



--------------------------------------------------------------------------------



 



Schedule 4
EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE
OFFICE OR SOLE PLACE OF BUSINESS

                                  Federal Tax   Organization     Jurisdiction of
      Identification   Identification Legal Name   Organization   Type of Entity
  Number   Number
Black Eagle, Inc.
  Delaware   Corporation   86-0418920     0923277  
 
                   
Eagle Consolidation LLC
  Delaware   Limited Liability
Company   45-2464286     4988402  
 
                   
Ethanol Management Company LLC
  Delaware   Limited Liability
Company   84-0933639     5004637  
 
                   
Frontier El Dorado Refining LLC
  Delaware   Limited Liability
Company   91-2002334     3098810  
 
                   
Frontier Holdings LLC
  Delaware   Limited Liability
Company   13-3504072     4236542  
 
                   
Frontier Oil and Refining Company LLC
  Delaware   Limited Liability
Company   84-1018461     2079482  
 
                   
Frontier Oil Corporation
  Wyoming   Corporation   74-1895085     1980-000139666  
 
                   
Frontier Pipeline LLC
  Delaware   Limited Liability
Company   93-1023412     2202550  
 
                   
Frontier Refining & Marketing
LLC
  Delaware   Limited Liability
Company   22-2899938     2163960  
 
                   
Frontier Refining LLC
  Delaware   Limited Liability
Company   22-2899378     2163962  

SCHEDULE 4 - 1



--------------------------------------------------------------------------------



 



                                  Federal Tax   Organization     Jurisdiction of
      Identification   Identification Legal Name   Organization   Type of Entity
  Number   Number
Holly Biofuels LLC
  Delaware   Limited Liability
Company   90-0708910     4973339  
 
                   
HollyFrontier Corporation
  Delaware   Corporation   75-1056913     0410607  
 
                   
Holly Payroll Services, Inc.
  Delaware   Corporation   20-3697326     4052098  
 
                   
Holly Petroleum, Inc.
  Delaware   Corporation   75-2278460     2179734  
 
                   
Holly Realty, LLC
  Delaware   Limited Liability
Company   27-0324981     4684449  
 
                   
Holly Refining & Marketing
Company LLC
  Delaware   Limited Liability
Company   20-2008139     3895432  
 
                   
Holly Refining & Marketing — Tulsa LLC
  Delaware   Limited Liability
Company   26-4397673     4660942  
 
                   
Holly Refining & Marketing Company — Woods Cross LLC
  Delaware   Limited Liability
Company   61-1443519     3626422  
 
                   
Holly Refining Communications, Inc.
  Delaware   Corporation   30-0153958     3630484  
 
                   
Holly Transportation LLC
  Delaware   Limited Liability
Company   26-3857253     4618058  
 
                   
Holly UNEV Pipeline Company
  Delaware   Corporation   26-1123552     4407728  
 
                   
Holly Western Asphalt Company
  Delaware   Corporation   20-2247613     3914058  
 
                   
Hollymarks, LLC
  Delaware   Limited Liability
Company   27-0325040     4684446  
 
                   
HRM Montana LLC
  Montana   Limited Liability
Company   74-2319946     A16922  
 
                   
HRM Realty, LLC
  Delaware   Limited Liability
Company   27-0325063     4684448  
 
                   
LEA Refining Company
  Delaware   Corporation   75-1520093     827851  

SCHEDULE 4 - 2



--------------------------------------------------------------------------------



 



                                  Federal Tax   Organization     Jurisdiction of
      Identification   Identification Legal Name   Organization   Type of Entity
  Number   Number
Montana Retail Company LLC
  Delaware   Limited Liability
Company   75-2755370     2850166  
 
                   
Navajo Holdings, Inc.
  New Mexico   Corporation   85-0284908     1060094  
 
                   
Navajo Northern, Inc.
  Nevada   Corporation   75-1590700     C1148-1978  
 
                   
Navajo Pipeline Co., L.P.
  Delaware   Limited Partnership   75-1611333     855544  
 
                   
Navajo Pipeline GP, L.L.C.
  Delaware   Limited Liability
Company   52-2364943     3418355  
 
                   
Navajo Pipeline LP, L.L.C.
  Delaware   Limited Liability
Company   85-0484420     3418494  
 
                   
Navajo Refining Company, L.L.C.
  Delaware   Limited Liability
Company   85-0301920     4380177  
 
                   
Navajo Refining GP, L.L.C.
  Delaware   Limited Liability
Company   75-2967465     3418360  
 
                   
Navajo Western Asphalt Company
  New Mexico   Corporation   85-0228825     786129  
 
                   
NK Asphalt Partners d/b/a
Holly Asphalt Company
  New Mexico   General Partnership   85-0471346   GPD2000071301

(b) Prior names of each Grantor over the past five (5) years:

          Legal Name of Grantor   Date of Change   Description of Name Change
Navajo Refining Company, L.L.C.
  June 29, 2007   Navajo Refining Company, L.P., a Delaware limited partnership,
merged into Navajo Refining Company, L.L.C.,
 
       
 
      a Delaware limited liability company.

SCHEDULE 4 - 3



--------------------------------------------------------------------------------



 



          Legal Name of Grantor   Date of Change   Description of Name Change
HRM Montana LLC
  July 17, 2009   Montana Refining Corporation, a Partnership, a Montana general
partnership, changed its name to HRM Montana, a Montana general partnership.
 
       
 
  June 30, 2011   HRM Montana, a Montana general partnership converted to a
Montana limited liability company and changed its name to HRM Montana LLC.
 
       
Holly Refining & Marketing — Tulsa LLC
  May 19, 2009   Holly Refining & Marketing — MidCon, L.L.C., a Delaware limited
liability company changed its name to Holly Refining & Marketing Company — Tulsa
LLC, a Delaware limited liability company.
 
       
Holly Transportation LLC
  October 28, 2010   Holly Trucking, L.L.C., a Delaware limited liability
company changed its name to Holly Transportation LLC, a Delaware limited
liability company.
 
       
Holly Refining & Marketing
Company LLC
  December 31, 2010   Holly Refining & Marketing Company, a Delaware corporation
converted to a Delaware limited liability company and changed its name to Holly
Refining & Marketing Company LLC.
 
       
Holly Refining & Marketing Company — Woods Cross LLC
  December 31, 2010   Holly Refining & Marketing Company — Woods Cross, a
Delaware corporation converted to a Delaware limited liability company and
changed its name to Holly Refining & Marketing Company — Woods Cross LLC.
 
       
 
  May 31, 2011   Woods Cross Refining Company, L.L.C., a Delaware limited
liability company, merged into Holly Refining & Marketing Company — Woods Cross
LLC.
 
       
Montana Retail Company LLC
  May 29, 2011   Montana Retail Corporation, a Delaware corporation converted to
a Delaware limited liability company and changed its name to Montana Retail
Company LLC.

SCHEDULE 4 - 4



--------------------------------------------------------------------------------



 



          Legal Name of Grantor   Date of Change   Description of Name Change
 
       
Eagle Consolidation LLC
  May 31, 2011   Holly Utah Holdings, Inc., a Delaware corporation, N148H
 
      Exchange, LLC, a Delaware limited liability company, and N560B Exchanges,
LLC, a Delaware limited liability company, each merged into Eagle Consolidation
LLC.
 
       
 
  June 30, 2011   Navajo Crude Oil Purchasing, Inc., a Delaware corporation,
merged into Eagle Consolidation LLC.
 
       
Navajo Refining Company, L.L.C.
  May 31, 2011   Lorefco, Inc., a Delaware corporation, merged into Navajo
Refining Company, L.L.C.
 
       
HollyFrontier Corporation
  May 31, 2011   Navajo Refining L.P., L.L.C., a Delaware limited liability
company, merged into HollyFrontier Corporation, formerly known as Holly
Corporation,.
 
       
Navajo Pipeline Co., L.P.
  May 31, 2011   Porcupine Ridge Pipeline, LLC, a Delaware limited liability
company, merged into Navajo Pipeline Co., L.P.
 
       
Ethanol Management Company LLC
  June 30, 2011   Ethanol Management Company, a Colorado corporation converted
to a Delaware limited liability company and changed its name to Ethanol
Management Company LLC.
 
       
Frontier El Dorado Refining LLC
  June 30, 2011   Frontier El Dorado Refining Company, a Delaware corporation
converted to a Delaware limited liability company and changed its name to
Frontier El Dorado Refining LLC.
 
       
Frontier Holdings LLC
  June 30, 2011   Frontier Holdings Inc., a Delaware corporation converted to a
Delaware limited liability company and changed its name to Frontier Holdings
LLC.
 
       
Frontier Oil and Refining Company LLC
  June 30, 2011   Frontier Oil and Refining Company, a Delaware corporation
converted to a Delaware limited liability company and changed its name to
Frontier Oil and Refining Company LLC.
 
       
Frontier Pipeline LLC
  June 30, 2011   Frontier Pipeline Inc., a Delaware corporation converted to a
Delaware limited liability company and changed its name to
 
       
 
      Frontier Pipeline LLC.

SCHEDULE 4 - 5



--------------------------------------------------------------------------------



 



          Legal Name of Grantor   Date of Change   Description of Name Change
Frontier Refining & Marketing
LLC
  June 30, 2011   Frontier Refining & Marketing Inc., a Delaware corporation
converted to a Delaware limited liability company and changed its name to
Frontier Refining & Marketing LLC.
 
       
Frontier Refining LLC
  June 30, 2011   Frontier Refining Inc., a Delaware corporation converted to a
Delaware limited liability company and changed its name to Frontier Refining
LLC.
 
       
HollyFrontier Corporation
  July 1, 2011   Holly Corporation, a Delaware corporation, changed its name to
HollyFrontier Corporation.

(c) Chief executive office of each Grantor:

      Grantor   Address of Chief Executive Office
All Grantors except those listed below:
  2828 N. Harwood
 
  Suite 1300
 
  Dallas, TX 75201
 
   
Navajo Pipeline LP, L.L.C.
  501 East Main
NK Asphalt Partners d/b/a/ Holly
  Artesia, NM 88210
Asphalt Company
   

SCHEDULE 4 - 6



--------------------------------------------------------------------------------



 



Schedule 5
LOCATION OF INVENTORY
Parcels of Real Property owned by a Group Member:

          Name of Group Member   Location   Description of Assets
Navajo Refining Company, L.L.C.
  501 E. Main St.
Artesia, NM 88210
Eddy County, NM   Inventory
Artesia refinery
 
       
Navajo Refining Company, L.L.C.
  501 E. Main St.
Artesia, NM 88210
Eddy County, NM   Inventory Diesel storage — Trucking
 
       
Navajo Refining Company, L.L.C.
  7406 South Main St.
Lovington, NM 88260
Lea County, NM   Inventory
Lovington refinery
 
       
Holly Refining & Marketing Company — Woods Cross LLC
  393 South 800 West
Woods Cross, UT 84087
Davis County, UT   Inventory — Refinery
 
       
NK Asphalt Partners d/b/a Holly Asphalt Company
  7110 W. Northern Avenue
Glendale, AZ 85303
Maricopa County, AZ   Inventory Terminal
 
       
NK Asphalt Partners d/b/a Holly Asphalt Company
  4949 Edith Blvd. NE
Albuquerque, NM 87107
Bernalillo County, NM   Inventory Terminal
 
       
NK Asphalt Partners d/b/a Holly Asphalt Company
  2411 N. Freeman
Artesia, NM 88210
Eddy County, NM   Inventory Terminal

SCHEDULE 5 - 1



--------------------------------------------------------------------------------



 



          Name of Group Member   Location   Description of Assets
NK Asphalt Partners d/b/a Holly Asphalt Company
  131 S. 57th Avenue
Phoenix, AZ 85043
Maricopa County, AZ   Inventory Terminal
 
       
NK Asphalt Partners d/b/a Holly Asphalt Company
  1611 Marshall St.
Lubbock, TX 79403
Lubbock County, TX   Inventory Terminal
 
       
Holly Refining & Marketing — Tulsa LLC
  1700 S. Union Ave
Tulsa, OK 74107
Tulsa County, OK   Inventory
Tulsa Refinery
 
       
Holly Refining & Marketing — Tulsa LLC
  902 West 25th Street
Tulsa, OK 74101

Tulsa County, OK   Inventory
Tulsa Refinery
 
       
Frontier El Dorado Refining LLC
  1401 Douglas Road
El Dorado, KS 67042
Butler County, KS   Inventory
El Dorado Refinery
 
       
Frontier Refining LLC
  2700 E. 5th Street
Cheyenne, WY 82007
Laramie County, WY   Inventory
Cheyenne Refinery
 
       
Ethanol Management Company LLC
  8501 East 96th Avenue
Henderson, CO 80640   Inventory Terminal

Parcels of Real Property leased by a Group Member:

              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  Williams   Conway, KS   Inventory
Off-Site Storage
 
           
Holly Refining & Marketing Company LLC
  Enterprise Products Partners, L.P.   Hobbs, NM   Inventory Terminal

SCHEDULE 5 - 2



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining & Marketing Company LLC
  Enterprise Products Partners, L.P.   Conway, KS, to Hobbs, NM   Inventory
In transit
 
           
Navajo Refining Company, L.L.C.
  HEP Refining, L.L.C.   Moriarty, NM   Inventory Terminal
 
           
Navajo Refining Company, L.L.C.
  Sacramento Energy   Loco Hills, NM   Inventory
Off-Site Storage
 
           
Holly Refining & Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM, to Artesia, NM   Inventory 8” Pipeline
Line Fill
 
           
Holly Refining & Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM, to Artesia, NM   Inventory 10” Pipeline
Line Fill
 
           
Holly Refining & Marketing Company LLC
  HEP Pipeline Assets,
Limited Partnership   Artesia, NM, to El Paso, TX   Inventory 6” Pipeline Line
Fill
 
           
Holly Refining & Marketing Company LLC
  HEP Pipeline Assets,
Limited Partnership   Artesia, NM, to Orla, TX, to El Paso, TX   Inventory
8/12/8” Pipeline Line Fill
 
           
Holly Refining & Marketing Company LLC
  Enterprise Products
Partners, L.P. (1)   Artesia, NM, to Bloomfield, NM   Inventory 12/8” Pipeline
Line Fill
 
           
Holly Refining & Marketing Company LLC
  Leased by HEP Pipeline, L.L.C., from City of Roswell, NM   Roswell, NM  
Inventory
Terminal
 
           
Holly Refining & Marketing Company LLC
  HEP Pipeline, L.L.C.   Artesia, NM, to Roswell, NM   Inventory 4” Pipeline
Line Fill
 
           
Holly Refining & Marketing Company LLC
  HEP Refining, L.L.C.   Bloomfield, NM   Inventory Terminal
 
           
Holly Refining & Marketing Company LLC
  Plains Pipeline Company   El Paso, TX, to Albuquerque, NM   Inventory
Plains Pipeline Line Fill
 
           
Holly Refining & Marketing Company LLC
  HEP Refining Assets, L.P.   El Paso, TX
El Paso County, TX   Inventory Terminal

SCHEDULE 5 - 3



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  Kinder Morgan Energy Partners, L.P.’s SFPP, L.P.   El Paso, TX, to Phoenix, AZ
  Inventory
Kinder Morgan Pipeline
Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Refining, L.L.C.   Tucson, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Chevron Pipeline Co.   Albuquerque, NM   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Western Refining   Albuquerque, NM   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Western Refining   El Paso, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan Energy Partners, L.P.’s SFPP, L.P.   Tucson, AZ   Inventory
Community Terminal
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan Energy Partners, L.P.’s SFPP, L.P.   Phoenix, AZ   Inventory
Community Terminal
 
           
Holly Refining &
Marketing Company LLC
  Arizona Petroleum   Tucson, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Caljet   Phoenix, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan   Phoenix, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Pro Petroleum   Phoenix, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Chevron Pipeline
Company   Woods Cross, UT, to Spokane, WA   Inventory
Chevron Pipeline Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Woods Cross, L.L.C., and Sinclair each own a 50% interest   Boise, ID
Ada County, ID   Inventory Terminal

SCHEDULE 5 - 4



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  Northwest Terminalling Company (subsidiary of Chevron)   Boise, ID
Ada County, ID   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  HEP Woods Cross, L.L.C., and Sinclair each own a 50% interest   Burley, ID
Cassion County, ID   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Northwest Terminalling Company (subsidiary of Chevron)   Pocatello, ID Bannock
County, ID   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Northwest Terminalling Company (subsidiary of Chevron)   Pasco, WA   Inventory
Terminal
 
           
Holly Refining &
Marketing Company LLC
  HEP Woods Cross, L.L.C.   Spokane, WA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  UNEV Pipeline, L.L.C.   Cedar City, UT   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Teppco   Cushing, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Sunoco Logistics   Tulsa, OK   Inventory Terminal and Pipeline
 
           
Holly Refining &
Marketing Company LLC
  Magellan   Tulsa, OK Pleasant Hill, IA Ft. Smith, AR Kansas City, KS St. Paul,
MN Oklahoma City, OK Omaha, NE Sioux City, IA Sioux Falls, SD and certain other
immaterial locations throughout the mid-continent region in the Magellan
mid-continent pipeline.   Inventory Terminals and Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Kansas City
International Airport   Kansas City, MO   Inventory Terminal

SCHEDULE 5 - 5



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  Omaha Airport Authority   Omaha, NE   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Transflo   Atlanta, GA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Alon USA   Big Spring, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  PetroSource   Catoosa, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Sunoco Logistics   Cleveland, OH   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Truck Rail Handling   Fremont, CA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Southeast Fleet Service   Lexington, NC   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Transflo   North Haven, CT   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Artesia, NM   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM   Line Fill 8” Lovington — Beeson
 
           
Holly Refining &
Marketing Company LLC
  Roadrunner Pipeline L.L.C. (owned by HEP)   Artesia, NM   Line Fill
Roadrunner PL
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington/Artesia, NM   Line Fill 16” Beeson —
Lovington PL

SCHEDULE 5 - 6



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Artesia, NM   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan   Tucson, AZ   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Keystone   Hardisty, AB   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Plains Pipeline   Tulsa, OK   Inventory
Tank Farm
 
           
Holly Refining &
Marketing Company LLC
  Coffeyville Resources   Phillipsburg, KS   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  OneOK   Conway, KS   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  York Rail   York, PA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Stolthaven   Houston, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Centurion Pipeline   Cushing, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Centurion Pipeline   Slaughter, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Enbridge   Flanagan, IL   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Husky PL   Hardisty, AB   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Enbridge Pipeline   Cushing, OK   Inventory Terminal

SCHEDULE 5 - 7



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  Plains Pipeline   Cushing, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Enterprise PL   Midland, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Ventura   Wilmington, CA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Transflo   Cleveland, OH   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Texas City Oil Tanking   Texas City, TX   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Coralville, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Waterloo, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Columbia, MO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Palmyra, MO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Clear Lake, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Watertown, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   West Fargo, ND   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Grand Forks, ND   Inventory Terminal
 
           

SCHEDULE 5 - 8



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Doniphan, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Topeka, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Dubuque, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Carthage, MO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Brookline, MO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Milford, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Great Bend, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Scott City, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Aurora, CO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Wathena, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Valley Center, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Roca, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Riverdale, IA   Inventory Terminal

SCHEDULE 5 - 9



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Oklahoma City, OK   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Salina, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Concordia, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Geneva, NB   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Osceola, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Norfolk, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Yankton, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Mitchell, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Wolsey, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Aberdeen, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Jamestown, ND   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Le Mars, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Milford, IA   Inventory Terminal

SCHEDULE 5 - 10



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Nustar   Hutchinson, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Columbus, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Sioux Falls, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   North Platte, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Hutchinson, KS, to Jamestown, ND   Line Fill
 
           
Frontier Oil and Refining Company LLC
  Plains Sidney   Sidney, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Sidney   Sidney, NE   Line Fill
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Rapid City, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Cheyenne, WY   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   DuPont, CO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Fountain, CO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Cheyenne, WY   Line Fill
 
           
Frontier Oil and Refining Company LLC
  Sinclair Pipeline   Denver, CO   Line Fill

SCHEDULE 5 - 11



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Frontier Pipeline   Denver, CO   Line Fill
 
           
Frontier Oil and Refining Company LLC
  True Oil   Baker, MT   Crude Inventory
Pipeline
 
           
Frontier Oil and Refining Company LLC
  Plains   Casper, WY   Crude Inventory
Big Horn PL System
 
           
Frontier Oil and Refining Company LLC
  Kinder Morgan   Hardisty, AB, to Casper, WY   Crude Inventory
Express Pipeline
 
           
Frontier Oil and Refining Company LLC
  Kinder Morgan   Buffalo, MT   Crude Inventory
Station on Express PL
 
           
Frontier Oil and Refining Company LLC
  Centennial Pipeline   Guernsey to Cheyenne, WY   Line Fill
 
           
Frontier Oil and Refining Company LLC
  BP   Illinois   Crude Inventory
ChiCap Pipeline
 
           
Frontier Oil and Refining Company LLC
  Enbridge   Cushing, OK   Crude Inventory
Spearhead PL
 
           
Frontier Oil and Refining Company LLC
  Magellan   Cushing, OK   Crude Inventory
Magellan/BP Pipeline
 
           
Frontier Oil and Refining Company LLC
  Magellan   Cushing, OK   Crude Inventory
Magellan Osage Pipeline
 
           
Frontier Oil and Refining Company LLC
  Enterprise   Cushing, OK   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains   Cushing, OK   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Sem Group   Cushing, OK   Crude Inventory
Terminal

SCHEDULE 5 - 12



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Inter Pipeline Fund   Edmonton, AB   Crude Inventory
Inter Cold Lake West PL
 
           
Frontier Oil and Refining Company LLC
  Enbridge   El Dorado, KS   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Enterprise   Freeport, TX   Crude Inventory
Seaway PL
 
           
Frontier Oil and Refining Company LLC
  True Oil   Fryburg, ND   Crude Inventory
Four Bears Pipeline
(fka Little Missouri Line)
 
           
Frontier Oil and Refining Company LLC
  Plains   Ft. Laramie, WY   Crude Inventory
Plains Cheyenne PL
 
           
Frontier Oil and Refining Company LLC
  Plains   Ft. Laramie, WY   Crude Inventory
Plains Salt Lake System
 
           
Frontier Oil and Refining Company LLC
  True Oil   Guernsey, WY   Crude Inventory
Belle Fourche PL
 
           
Frontier Oil and Refining Company LLC
  True Oil   Guernsey, WY   Crude Inventory
Guernsey Station
 
           
Frontier Oil and Refining Company LLC
  Eighty Eight Oil
Storage   Guernsey, WY   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Kinder Morgan   Guernsey, WY   Crude Inventory
Platte Pipeline
 
           
Frontier Oil and Refining Company LLC
  Inter Fund Pipeline   Hardisty, AB   Crude Inventory
Inter Cold Lake South PL
 
           
Frontier Oil and Refining Company LLC
  Husky Pipeline   Hardisty, AB   Crude Inventory
 
           
Frontier Oil and Refining Company LLC
  Jayhawk Pipeline   McPherson, KS   Crude Inventory

SCHEDULE 5 - 13



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Plains   Midland, TX   Crude Inventory
Plains Basin PL
 
           
Frontier Oil and Refining Company LLC
  Enterprise   Midland, TX   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  True Oil   Poplar, MT   Crude Inventory
Bridger PL
 
           
Frontier Oil and Refining Company LLC
  Suncor Pipeline   Denver, CO   Crude Inventory
 
           
Frontier Oil and Refining Company LLC
  Sunoco Pipeline   Texas   Crude Inventory
Sun PL Central Texas

 

(1)   A Subsidiary of HEP owns the Artesia to White Lakes Junction segment of
the Artesia to Moriarty pipeline. The White Lakes Junction to Moriarty segment
and the Moriarty to Bloomfield Pipeline is leased from Enterprise Products
Partners, L.P. under a long-term lease agreement.

SCHEDULE 5 - 14



--------------------------------------------------------------------------------



 



Schedule 6
BAILEES AND WAREHOUSEMEN
Parcels of Real Property leased by a Group Member:

              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  Williams   Conway, KS   Inventory
Off-Site Storage
 
           
Holly Refining &
Marketing Company LLC
  Enterprise Products Partners, L.P.   Hobbs, NM   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Enterprise Products Partners, L.P.   Conway, KS, to Hobbs, NM   Inventory
In transit
 
           
Navajo Refining Company, L.L.C.
  HEP Refining, L.L.C.   Moriarty, NM   Inventory Terminal
 
           
Navajo Refining Company, L.L.C.
  Sacramento Energy   Loco Hills, NM   Inventory
Off-Site Storage
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM, to Artesia, NM   Inventory 8” Pipeline
Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM, to Artesia, NM   Inventory 10” Pipeline
Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline Assets,
Limited Partnership   Artesia, NM, to El Paso, TX   Inventory 6” Pipeline Line
Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline Assets,
Limited Partnership   Artesia, NM, to Orla, TX, to El Paso, TX   Inventory
8/12/8” Pipeline Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Enterprise Products Partners, L.P. (1)   Artesia, NM, to Bloomfield, NM  
Inventory 12/8” Pipeline Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Leased by HEP Pipeline, L.L.C., from City of Roswell, NM   Roswell, NM  
Inventory
Terminal

SCHEDULE 6 - 1 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Artesia, NM, to Roswell, NM   Inventory 4” Pipeline
Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Refining, L.L.C.   Bloomfield, NM   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Plains Pipeline Company   El Paso, TX, to Albuquerque, NM   Inventory
Plains Pipeline Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Refining Assets, L.P.   El Paso, TX
El Paso County, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan Energy Partners, L.P.’s SFPP, L.P.   El Paso, TX, to Phoenix, AZ
  Inventory
Kinder Morgan Pipeline
Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Refining, L.L.C.   Tucson, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Chevron Pipeline Co.   Albuquerque, NM   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Western Refining   Albuquerque, NM   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Western Refining   El Paso, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan Energy Partners, L.P.’s SFPP, L.P.   Tucson, AZ   Inventory
Community Terminal
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan Energy Partners, L.P.’s SFPP, L.P.   Phoenix, AZ   Inventory
Community Terminal
 
           
Holly Refining &
Marketing Company LLC
  Arizona Petroleum   Tucson, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Caljet   Phoenix, AZ   Inventory Terminal

SCHEDULE 6 - 2 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  Kinder Morgan   Phoenix, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Pro Petroleum   Phoenix, AZ   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Chevron Pipeline
Company   Woods Cross, UT, to Spokane, WA   Inventory
Chevron Pipeline Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Woods Cross, L.L.C., and Sinclair each own a 50% interest   Boise, ID
Ada County, ID   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Northwest Terminalling Company (subsidiary of Chevron)   Boise, ID
Ada County, ID   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  HEP Woods Cross, L.L.C., and Sinclair each own a 50% interest   Burley, ID
Cassion County, ID   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Northwest Terminalling Company (subsidiary of Chevron)   Pocatello, ID Bannock
County, ID   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Northwest Terminalling Company (subsidiary of Chevron)   Pasco, WA   Inventory
Terminal
 
           
Holly Refining &
Marketing Company LLC
  HEP Woods Cross, L.L.C.   Spokane, WA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  UNEV Pipeline, L.L.C.   Cedar City, UT   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Teppco   Cushing, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Sunoco Logistics   Tulsa, OK   Inventory Terminal and Pipeline
 
           
Holly Refining &
Marketing Company LLC
  Magellan   Tulsa, OK Pleasant Hill, IA Ft. Smith, AR Kansas City, KS St. Paul,
MN Oklahoma City, OK Omaha, NE Sioux City, IA Sioux Falls, SD and certain other
immaterial locations throughout the mid-continent region in the Magellan
mid-continent pipeline.   Inventory Terminals and Line Fill

SCHEDULE 6 - 3 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  Kansas City
International Airport   Kansas City, MO   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Omaha Airport Authority   Omaha, NE   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Transflo   Atlanta, GA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Alon USA   Big Spring, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  PetroSource   Catoosa, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Sunoco Logistics   Cleveland, OH   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Truck Rail Handling   Fremont, CA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Southeast Fleet Service   Lexington, NC   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Transflo   North Haven, CT   Inventory Terminal

SCHEDULE 6 - 4 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Artesia, NM   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington, NM   Line Fill 8” Lovington — Beeson
 
           
Holly Refining &
Marketing Company LLC
  Roadrunner Pipeline L.L.C. (owned by HEP)   Artesia, NM   Line Fill
Roadrunner PL
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Lovington/Artesia, NM   Line Fill 16” Beeson —
Lovington PL
 
           
Holly Refining &
Marketing Company LLC
  HEP Pipeline, L.L.C.   Artesia, NM   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Kinder Morgan   Tucson, AZ   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Keystone   Hardisty, AB   Line Fill
 
           
Holly Refining &
Marketing Company LLC
  Plains Pipeline   Tulsa, OK   Inventory Tank Farm
 
           
Holly Refining &
Marketing Company LLC
  Coffeyville Resources   Phillipsburg, KS   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  OneOK   Conway, KS   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  York Rail   York, PA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Stolthaven   Houston, TX   Inventory Terminal

SCHEDULE 6 - 5 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Holly Refining &
Marketing Company LLC
  Centurion Pipeline   Cushing, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Centurion Pipeline   Slaughter, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Enbridge   Flanagan, IL   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Husky PL   Hardisty, AB   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Enbridge Pipeline   Cushing, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Plains Pipeline   Cushing, OK   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Enterprise PL   Midland, TX   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Ventura   Wilmington, CA   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Transflo   Cleveland, OH   Inventory Terminal
 
           
Holly Refining &
Marketing Company LLC
  Texas City Oil Tanking   Texas City, TX   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Coralville, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Waterloo, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Columbia, MO   Inventory Terminal

SCHEDULE 6 - 6 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Palmyra, MO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Clear Lake, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Watertown, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   West Fargo, ND   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Grand Forks, ND   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Doniphan, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Topeka, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Dubuque, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Carthage, MO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Brookline, MO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Milford, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Great Bend, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Scott City, KS   Inventory Terminal

SCHEDULE 6 - 7



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Aurora, CO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Wathena, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Valley Center, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Roca, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Riverdale, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Magellan Pipeline   Oklahoma City, OK   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Salina, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Concordia, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Geneva, NB   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Osceola, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Norfolk, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Yankton, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Mitchell, SD   Inventory Terminal

SCHEDULE 6 - 8



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Nustar   Wolsey, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Aberdeen, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Jamestown, ND   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Le Mars, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Milford, IA   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Hutchinson, KS   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Columbus, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Sioux Falls, SD   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   North Platte, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Nustar   Hutchinson, KS, to
Jamestown, ND   Line Fill
 
           
Frontier Oil and Refining Company LLC
  Plains Sidney   Sidney, NE   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Sidney   Sidney, NE   Line Fill
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Rapid City, SD   Inventory Terminal

SCHEDULE 6 - 9



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Cheyenne, WY   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   DuPont, CO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Fountain, CO   Inventory Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains Rocky Mountain   Cheyenne, WY   Line Fill
 
           
Frontier Oil and Refining Company LLC
  Sinclair Pipeline   Denver, CO   Line Fill
 
           
Frontier Oil and Refining Company LLC
  Frontier Pipeline   Denver, CO   Line Fill
 
           
Frontier Oil and Refining Company LLC
  True Oil   Baker, MT   Crude Inventory
Pipeline
 
           
Frontier Oil and Refining Company LLC
  Plains   Casper, WY   Crude Inventory
Big Horn PL System
 
           
Frontier Oil and Refining Company LLC
  Kinder Morgan   Hardisty, AB, to Casper, WY   Crude Inventory
Express Pipeline
 
           
Frontier Oil and Refining Company LLC
  Kinder Morgan   Buffalo, MT   Crude Inventory
Station on Express PL
 
           
Frontier Oil and Refining Company LLC
  Centennial Pipeline   Guernsey to Cheyenne, WY   Line Fill
 
           
Frontier Oil and Refining Company LLC
  BP   Illinois   Crude Inventory
ChiCap Pipeline
 
           
Frontier Oil and Refining Company LLC
  Enbridge   Cushing, OK   Crude Inventory
Spearhead PL

SCHEDULE 6 — 10

 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Magellan   Cushing, OK   Crude Inventory
Magellan/BP Pipeline
 
           
Frontier Oil and Refining Company LLC
  Magellan   Cushing, OK   Crude Inventory
Magellan Osage Pipeline
 
           
Frontier Oil and Refining Company LLC
  Enterprise   Cushing, OK   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Plains   Cushing, OK   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Sem Group   Cushing, OK   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Inter Pipeline Fund   Edmonton, AB   Crude Inventory
Inter Cold Lake West PL
 
           
Frontier Oil and Refining Company LLC
  Enbridge   El Dorado, KS   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Enterprise   Freeport, TX   Crude Inventory
Seaway PL
 
           
Frontier Oil and Refining Company LLC
  True Oil   Fryburg, ND   Crude Inventory
Four Bears Pipeline
(fka Little Missouri Line)
 
           
Frontier Oil and Refining Company LLC
  Plains   Ft. Laramie, WY   Crude Inventory
Plains Cheyenne PL
 
           
Frontier Oil and Refining Company LLC
  Plains   Ft. Laramie, WY   Crude Inventory
Plains Salt Lake System
 
           
Frontier Oil and Refining Company LLC
  True Oil   Guernsey, WY   Crude Inventory
Belle Fourche PL
 
           
Frontier Oil and Refining Company LLC
  True Oil   Guernsey, WY   Crude Inventory
Guernsey Station

SCHEDULE 6 — 11

 



--------------------------------------------------------------------------------



 



              Name of Group Member   Owner of Location   Location   Description
of Assets
Frontier Oil and Refining Company LLC
  Eighty Eight Oil
Storage   Guernsey, WY   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  Kinder Morgan   Guernsey, WY   Crude Inventory
Platte Pipeline
 
           
Frontier Oil and Refining Company LLC
  Inter Fund Pipeline   Hardisty, AB   Crude Inventory
Inter Cold Lake South PL
 
           
Frontier Oil and Refining Company LLC
  Husky Pipeline   Hardisty, AB   Crude Inventory
 
           
Frontier Oil and Refining Company LLC
  Jayhawk Pipeline   McPherson, KS   Crude Inventory
 
           
Frontier Oil and Refining Company LLC
  Plains   Midland, TX   Crude Inventory
Plains Basin PL
 
           
Frontier Oil and Refining Company LLC
  Enterprise   Midland, TX   Crude Inventory
Terminal
 
           
Frontier Oil and Refining Company LLC
  True Oil   Poplar, MT   Crude Inventory
Bridger PL
 
           
Frontier Oil and Refining Company LLC
  Suncor Pipeline   Denver, CO   Crude Inventory
 
           
Frontier Oil and Refining Company LLC
  Sunoco Pipeline   Texas   Crude Inventory
Sun PL Central Texas

 

(1)   A Subsidiary of HEP owns the Artesia to White Lakes Junction segment of
the Artesia to Moriarty pipeline. The White Lakes Junction to Moriarty segment
and the Moriarty to Bloomfield Pipeline is leased from Enterprise Products
Partners, L.P. under a long-term lease agreement.

SCHEDULE 6 — 12

 



--------------------------------------------------------------------------------



 



Schedule 7
TRANSMITTING UTILITIES

1.   Navajo Pipeline Co., L.P.   2.   Navajo Pipeline GP, L.L.C.   3.   Navajo
Refining Company, L.L.C.   4.   Frontier Pipeline LLC   5.   Holly Refining &
Marketing — Tulsa LLC   6.   Holly Refining & Marketing Company — Woods Cross
LLC

SCHEDULE 7 — 1

 



--------------------------------------------------------------------------------



 



Schedule 8
MERGERS, CONVERSIONS AND NAME CHANGES

      Name of Grantor   Changes by close of business (July 1, 2011)
Black Eagle, Inc.
  Black Eagle Inc. converts to a single member Delaware limited liability
company.
 
   
Eagle Consolidation LLC
  This is the surviving entity from the merger between Frontier Refining LLC and
Eagle Consolidation LLC.
 
   
Frontier Holdings LLC
  Frontier Holdings LLC distributes its equity interests in Frontier Refining &
Marketing LLC to HollyFrontier Corporation and then merges into Eagle
Consolidation LLC with Eagle Consolidation LLC as the surviving entity.
 
   
Frontier Oil and Refining Company LLC
  Frontier Oil and Refining Oil Company LLC distributes its equity interests in
Ethanol Management Company LLC to HollyFrontier Corporation and then merges into
Holly Refining & Marketing Company LLC.
 
   
Frontier Oil Corporation
  Frontier Oil Corporation merges into HollyFrontier Corporation and
HollyFrontier Corporation is the surviving entity.
 
   
Frontier Refining & Marketing LLC
  Frontier Refining & Marketing LLC distributes its equity interests in Frontier
Refining LLC, Frontier Oil and Refining Company LLC, Frontier Pipeline LLC and
Frontier El Dorado Refining LLC to HollyFrontier Corporation.
 
   
Holly Payroll Services, Inc.
  Holly Payroll Services, Inc. changes its name to HollyFrontier Payroll
Services, Inc.
 
   
Holly Refining & Marketing Company LLC
  Holly Refining & Marketing Company LLC changes its name to HollyFrontier
Refining & Marketing LLC
 
   
HRM Montana LLC
  HRM Montana LLC merges into Black Eagle, Inc. with Black Eagle, Inc. as the
surviving entity.
 
   
Montana Retail Company LLC
  Montana Retail Company LLC merges into Eagle Consolidation LLC with Eagle
Consolidation LLC as the surviving entity.
 
   
Navajo Northern, Inc.
  Navajo Northern, Inc. merges into Black Eagle, Inc. with Black Eagle, Inc. as
the surviving entity.

SCHEDULE 8 — 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF JOINDER AGREEMENT
     This JOINDER AGREEMENT (this “Agreement”) dated as of [______] is executed
by the undersigned for the benefit of Union Bank, N.A., in its capacity as
administrative agent and collateral agent for the Lenders and the Issuing Banks
(“Administrative Agent”), in connection with that certain Guarantee and
Collateral Agreement dated as of July 1, 2011 among the Grantors party thereto
and Administrative Agent (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”). Capitalized terms not otherwise defined herein are being
used herein as defined in the Guarantee and Collateral Agreement.
     Each Person signatory hereto is required to execute this Agreement pursuant
to Section 8.14 of the Guarantee and Collateral Agreement and Section 8.11 of
the Credit Agreement.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each signatory hereby agrees as follows:
     1. Each such Person assumes all the obligations of a Grantor and a
Guarantor under the Guarantee and Collateral Agreement and agrees that such
Person is a Grantor and a Guarantor and bound as a Grantor and a Guarantor under
the terms of the Guarantee and Collateral Agreement, as if it had been an
original signatory to the Guarantee and Collateral Agreement. In furtherance of
the foregoing, such Person hereby (i) assigns, pledges and grants to
Administrative Agent for the benefit of the Secured Parties a security interest
in all of its right, title and interest in and to the Collateral now owned or
hereafter acquired by it, wherever located as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations and (ii) unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, to
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees, and assigns, the prompt and
complete payment and performance by each of the Loan Parties when due (whether
at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations.
     2. Schedules 1, 2, 3, 4, 5, 6 and 7 of the Guarantee and Collateral
Agreement are hereby amended to add the information relating to each such Person
set out on Schedules 1, 2, 3, 4, 5, 6 and 7 respectively, hereof. Each such
Person hereby makes to Administrative Agent the representations and warranties
set forth in the Guarantee and Collateral Agreement applicable to such Person
and the applicable Collateral and confirms that such representations and
warranties are true and correct after giving effect to such amendment to such
Schedules.
     3. In furtherance of its obligations under Section 5.5 of the Guarantee and
Collateral Agreement, each such Person agrees to execute and deliver to
Administrative Agent appropriately complete UCC financing statements naming such
person or entity as debtor and Administrative Agent as secured party, and
describing its Collateral and shall promptly and duly authorize, execute and
deliver, and have recorded, such other instruments and documents as

 



--------------------------------------------------------------------------------



 



Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of the Guarantee and Collateral Agreement, as
modified hereby and the rights and powers therein granted.
     4. Each such Person’s address and fax number for notices under the
Guarantee and Collateral Agreement shall be the address and fax number as set
forth on Schedule 1 attached hereto.
     5. This Agreement shall be deemed to be part of, and a modification to, the
Guarantee and Collateral Agreement and shall be governed by all the terms and
provisions of the Guarantee and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such person or entity
hereby waives notice of Administrative Agent’s acceptance of this Agreement.
Each such person or entity will deliver an executed original of this Agreement
to Administrative Agent.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, [each of] the undersigned has caused this Agreement to
be duly executed and delivered as of the date first above written.

                  [_____________________________],         a
[___________________________]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF ASSIGNMENT
ASSIGNMENT OF MONIES DUE AND TO BECOME DUE
     Know all men by these presents that [___________], a [___________]
[___________], with its principal place of business at [___________]
(hereinafter referred to as “Assignor”) for good valuable consideration, the
receipt of which is hereby acknowledged, hereby sells, assigns and transfers
(under the “Assignment of Claims Act,” 31 U.S.C, § 3727, as amended, and 41
U.S.C, § 15, as amended) to Union Bank, N.A., with a place of business at
[___________] and its successors and assigns, as administrative agent for
certain lenders and institutions providing financial accommodations to Assignor
(hereinafter referred to as “Assignee”), all monies due and to become due from
the United States of America or any agency or department thereof, together with
all rights to receive the same, under a certain Contract No. [___________] dated
[___________] between the [___________] acting through the [___________], under
any letter of intent, letter of award, letter of acceptance of bid or proposal,
informal or incomplete contract, order, task order, purchase order,
authorization to commence, performance or other similar instrument or
communication made or received by Assignor in anticipation of or in connection
with said contract and under any and all amendments thereof and supplements
thereto.
     Assignor hereby authorizes and directs [___________] to make all payments
due under said formal contract and any and all amendments thereof and
supplements thereto direct to the Assignee by checks or other orders, payable to
the order of the Assignee, and constitutes and appoints Assignee its true and
lawful attorney, irrevocably with full power of substitution for it and in its
name or in the name of Assignor or otherwise, to collect, ask, require, demand
and receive and give acquittance for any and all said monies due or to become
due, and to endorse the name of Assignor to any checks, drafts or other orders
for the payment of money payable to Assignor in payment thereof.
     Assignor warrants that it is the lawful owner of all rights under formal
and/or informal contract and any and all amendments thereof and supplements
thereto; that it has good right to assign same; that its said rights are free
from all liens and encumbrances and that it will warrant and defend the same
against the lawful claims and demands of all persons. Assignor agrees (1) that,
if any payments under said formal and/or informal contract or any amendment
thereof or supplement thereto shall be made to Assignor, it will receive and
hold the same in trust for Assignee and will forthwith upon receipt deliver the
same to Assignee in the identical form of payment received by Assignor; and
(2) that it will execute and deliver all such further instruments and do all
such further acts and things as Assignee may reasonably request or as shall be
necessary or desirable to further and more perfectly assure to Assignee its
rights under said formal and/or informal contract or any amendments thereof or
supplements thereto.



 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor has caused this instrument to be signed,
sealed and delivered by its proper officer thereunto duly authorized this ______
day of _________, 20[__].

                  ATTEST:       [___________]    
 
               
 
  [Corporate Seal]   By:        
 
      Name:  
 
   
 
      Title:        
 
               
 
      Address:                 [___________]             [___________]    



 



--------------------------------------------------------------------------------



 



STATE OF TEXAS
COUNTY OF ____________
     Before me personally appeared _________________ to me known, who being by
me duly sworn, did say that he or she is the _________________of
[______________] named in and which executed the foregoing Assignment; that he
or she knows the seal of said corporation; that the seal affixed to the
foregoing Assignment of Monies Due and to Become Due (the “Assignment”) is the
corporate seal of said corporation; that it was so affixed by order of the Board
of Directors of the corporation; and that he or she signed his or her name
thereto by like order and by his or her free act and deed and acknowledged the
Assignment to be the free act and deed of the corporation.
Notary Public in and for
the State of __________________
Printed Name:
___________________________
Commission Expires:
_____________________

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF NOTICE OF ASSIGNMENT
NOTICE OF ASSIGNMENT OF UNITED STATES
GOVERNMENT CONTRACT
(Contracting Officer)

TO:   [______________]
[______________]
[______________]

CONTRACT: [______________]
CONTRACTING PARTIES:

    [______________]       [______________]       [______________]    

    [______________]       [______________]       [______________]

     PLEASE TAKE NOTICE that all monies due or to become due under the contract
described above and all amendments and supplements thereto (the “Contract”) have
been assigned to the undersigned under the provisions of the Assignment of
Claims Act of 1940, as amended, 31 U.S.C. §3727, 41 U.S.C. §15. A true copy of
the instrument of assignment executed by contractor under the Contract on
[_____________], is attached hereto as Exhibit A.
     Payment due or to become due under the Contract should be made payable
solely to the undersigned and sent to the undersigned at the location and for
the account specified below:

    [______________]

    [______________]

    [______________]

 



--------------------------------------------------------------------------------



 



     Please return to the undersigned the three enclosed copies of this notice
with appropriate notations showing the date and hour of receipt, and signed by
the person acknowledging receipt on behalf of the addressee.

                  Very truly yours,    
 
                UNION BANK, N.A.      
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                [______________]         [______________]         Attn:
[______________]         Telephone: [______________]           Federal Tax
Identification No. [______________]    

ACKNOWLEDGMENT
     Receipt is acknowledged of the above notice and of a copy of the instrument
of assignment. They were received at _______ (AM.) (P.M.) on _________, 20[___],
on behalf of [______________].

             
 
  By:        
 
  Name:  
 
   
 
  Title:        

On behalf of
[name of addressee of this notice]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
NOTICE OF ASSIGNMENT
Assignment of Monies Due and To Become Due

 